Exhibit 10.4

DRIVE AUTO RECEIVABLES TRUST 2017-1

AMENDED AND RESTATED

TRUST AGREEMENT

between

SANTANDER DRIVE AUTO RECEIVABLES LLC,

as the Seller

and

WELLS FARGO DELAWARE TRUST COMPANY, N.A.,

as the Owner Trustee

Dated as of June 28, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  DEFINITIONS      1  

SECTION 1.1.

 

Capitalized Terms

     1  

SECTION 1.2.

 

Other Interpretive Provisions

     1  

ARTICLE II

  ORGANIZATION      2  

SECTION 2.1.

 

Name

     2  

SECTION 2.2.

 

Office

     2  

SECTION 2.3.

 

Purposes and Powers

     2  

SECTION 2.4.

 

Appointment of the Owner Trustee

     3  

SECTION 2.5.

 

Initial Capital Contribution of Trust Estate

     3  

SECTION 2.6.

 

Declaration of Trust

     3  

SECTION 2.7.

 

Organizational Expenses; Liabilities of the Holders

     4  

SECTION 2.8.

 

Title to the Trust Estate

     4  

SECTION 2.9.

 

Representations and Warranties of the Seller

     4  

SECTION 2.10.

 

Situs of Issuer

     5  

SECTION 2.11.

 

Covenants of the Certificateholders

     5  

SECTION 2.12.

 

Federal Income Tax Allocations

     5  

ARTICLE III

  CERTIFICATES AND TRANSFER OF CERTIFICATES      6  

SECTION 3.1.

 

Initial Ownership

     6  

SECTION 3.2.

 

Authorization of the Certificates

     6  

SECTION 3.3.

 

Book-Entry Certificates

     6  

SECTION 3.4.

 

Notices to Clearing Agency

     8  

SECTION 3.5.

 

Definitive Certificates

     8  

SECTION 3.6.

 

Registration of the Certificates

     9  

SECTION 3.7.

 

Transfer of the Certificates

     10  

SECTION 3.8.

 

Appointment of the Certificate Paying Agent

     19  

SECTION 3.9.

 

Maintenance of Office or Agency

     19  

SECTION 3.10.

 

Relevant Trustee

     20  

SECTION 3.11.

 

Statement to Certificateholders

     20  

ARTICLE IV

  ACTIONS BY OWNER TRUSTEE      21  

SECTION 4.1.

 

Prior Notice to Certificateholders with Respect to Certain Matters

     21  

SECTION 4.2.

 

Action by Certificateholders with Respect to Certain Matters

     21  

SECTION 4.3.

 

Action by Certificateholders with Respect to Bankruptcy

     21  

SECTION 4.4.

 

Restrictions on Certificateholders’ Power

     22  

SECTION 4.5.

 

Acts of Certificateholders; Majority Control

     22  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE V

  APPLICATION OF TRUST FUNDS; CERTAIN DUTIES      23  

SECTION 5.1.

 

Application of Trust Funds

     23  

SECTION 5.2.

 

Method of Payment

     23  

SECTION 5.3.

 

Reports by Owner Trustee to Certificateholders

     23  

SECTION 5.4.

 

Certificate Distribution Account

     25  

SECTION 5.5.

 

Withholding

     25  

SECTION 5.6.

 

Preservation of Information; Communications to Certificateholders

     26  

SECTION 5.7.

 

Rule 144A Information

     27  

ARTICLE VI

  AUTHORITY AND DUTIES OF OWNER TRUSTEE      27  

SECTION 6.1.

 

General Authority

     27  

SECTION 6.2.

 

General Duties

     27  

SECTION 6.3.

 

Action upon Instruction

     28  

SECTION 6.4.

 

No Duties Except as Specified in this Agreement or in Instructions

     29  

SECTION 6.5.

 

No Action Except under Specified Documents or Instructions

     29  

SECTION 6.6.

 

Restrictions

     29  

ARTICLE VII

  CONCERNING OWNER TRUSTEE      30  

SECTION 7.1.

 

Acceptance of Trusts and Duties

     30  

SECTION 7.2.

 

Furnishing of Documents

     32  

SECTION 7.3.

 

Notice of Events of Default and Servicer Replacement Event

     32  

SECTION 7.4.

 

Representations and Warranties

     33  

SECTION 7.5.

 

Reliance; Advice of Counsel

     33  

SECTION 7.6.

 

Not Acting in Individual Capacity

     34  

SECTION 7.7.

 

The Owner Trustee May Own Notes

     34  

SECTION 7.8.

 

Compliance with Patriot Act

     35  

ARTICLE VIII

  COMPENSATION OF OWNER TRUSTEE      35  

SECTION 8.1.

 

The Owner Trustee’s Compensation

     35  

SECTION 8.2.

 

Indemnification

     35  

SECTION 8.3.

 

Payments to the Owner Trustee

     36  

ARTICLE IX

  TERMINATION OF TRUST AGREEMENT      36  

SECTION 9.1.

 

Dissolution of Issuer

     36  

SECTION 9.2.

 

Termination of Trust Agreement

     37  

SECTION 9.3.

 

Limitations on Termination

     37  

ARTICLE X

 

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

     38  

SECTION 10.1.

 

Eligibility Requirements for the Owner Trustee

     38  

SECTION 10.2.

 

Resignation or Removal of the Owner Trustee

     38  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 10.3.

 

Successor Owner Trustee

     39  

SECTION 10.4.

 

Merger or Consolidation of the Owner Trustee

     39  

SECTION 10.5.

 

Appointment of Co-Trustee or Separate Trustee

     40  

ARTICLE XI

  MISCELLANEOUS      41  

SECTION 11.1.

 

Amendments

     41  

SECTION 11.2.

 

No Legal Title to Trust Estate in Certificateholders

     42  

SECTION 11.3.

 

Limitations on Rights of Others

     43  

SECTION 11.4.

 

Notices

     43  

SECTION 11.5.

 

Severability

     43  

SECTION 11.6.

 

Separate Counterparts

     43  

SECTION 11.7.

 

Successors and Assigns

     43  

SECTION 11.8.

 

No Petition

     43  

SECTION 11.9.

 

Information Request

     45  

SECTION 11.10.

 

Headings

     45  

SECTION 11.11.

 

GOVERNING LAW

     45  

SECTION 11.12.

 

Waiver of Jury Trial; Submission to Jurisdiction

     45  

SECTION 11.13.

 

Form 10-D and Form 10-K Filings

     46  

SECTION 11.14.

 

Form 8-K Filings

     46  

SECTION 11.15.

 

Information to Be Provided by the Owner Trustee

     46  

SECTION 11.16.

 

Wells Fargo Roles

     47  

SECTION 11.17.

 

Third-Party Beneficiaries

     47  

Exhibit A – Form of Certificate

Exhibit B – Form of Registration of Certificate Transfer Direction Letter

 

-iii-



--------------------------------------------------------------------------------

This AMENDED AND RESTATED TRUST AGREEMENT is made as of June 28, 2017 (as
amended, supplemented or otherwise modified and in effect from time to time,
this “Agreement” or this “Trust Agreement”) between SANTANDER DRIVE AUTO
RECEIVABLES LLC, a Delaware limited liability company, as the Seller (the
“Seller”), and WELLS FARGO DELAWARE TRUST COMPANY, N.A., a national banking
association (“Wells Fargo”), as the owner trustee (in such capacity and not in
its individual capacity, the “Owner Trustee”).

RECITALS

WHEREAS, the Seller and the Owner Trustee entered into that certain Trust
Agreement dated as of June 8, 2017 (the “Original Trust Agreement”) and filed a
certificate of trust with the Secretary of State of the State of Delaware,
pursuant to which the Issuer (as defined below) was created; and

WHEREAS, in connection with the issuance of the Notes, the parties have agreed
to amend and restate the Original Trust Agreement;

NOW THEREFORE, IN CONSIDERATION of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Capitalized Terms. Unless otherwise indicated, capitalized terms
used in this Agreement are defined in Appendix A to the Sale and Servicing
Agreement dated as of the date hereof (as from time to time amended,
supplemented or otherwise modified and in effect, the “Sale and Servicing
Agreement”) between the Issuer, the Seller, the Servicer, and Wilmington Trust,
National Association, as Indenture Trustee.

SECTION 1.2. Other Interpretive Provisions. All terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
delivered pursuant hereto unless otherwise defined therein. For purposes of this
Agreement and all such certificates and other documents, unless the context
otherwise requires: (a) accounting terms not otherwise defined in this
Agreement, and accounting terms partly defined in this Agreement to the extent
not defined, shall have the respective meanings given to them under GAAP
(provided, that, to the extent that the definitions in this Agreement and GAAP
conflict, the definitions in this Agreement shall control); (b) terms defined in
Article 9 of the UCC as in effect in the State of Delaware and not otherwise
defined in this Agreement are used as defined in that Article; (c) the words
“hereof,” “herein” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(d) references to any Article, Section, Schedule or Exhibit are references to
Articles, Sections, Schedules and Exhibits in or to this Agreement, and
references to any paragraph, subsection, clause or other subdivision within any
Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (e) the term “including” and all
variations thereof means “including without limitation”; (f) references to any
law or regulation refer to that law or regulation as amended from time to time
and include any successor law or regulation; and (g) references to any Person
include that Person’s successors and assigns.

 

   

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

ARTICLE II

ORGANIZATION

SECTION 2.1. Name. The trust created under the Original Trust Agreement shall be
known as “Drive Auto Receivables Trust 2017-1” (the “Issuer”), in which name the
Owner Trustee, the Administrator or the Servicer (to the extent set forth in the
Transaction Documents) may conduct the business of such trust, make and execute
contracts and other instruments on behalf of such trust and sue and be sued.

SECTION 2.2. Office. The office of the Issuer shall be in care of the Owner
Trustee at the Corporate Trust Office or at such other address as the Owner
Trustee may designate by written notice to the Certificateholders, the Seller
and the Administrator.

SECTION 2.3. Purposes and Powers. The purpose of the Issuer is, and the Issuer
shall have the power and authority, to engage in the following activities:

(a)    to issue the Notes pursuant to the Indenture and the Certificates
pursuant to this Agreement, and to sell, transfer and exchange the Notes and the
Certificates and to pay interest on and principal of the Notes and to make
distributions to the Certificateholders;

(b)    to acquire the property and assets set forth in the Sale and Servicing
Agreement from the Seller pursuant to the terms thereof, to make deposits to and
withdrawals from the Collection Account and the Reserve Account and to pay the
organizational, start-up and transactional expenses of the Issuer;

(c)    to assign, Grant, transfer, pledge, mortgage and convey the Trust Estate
pursuant to the Indenture and to hold, manage and distribute to the
Certificateholders any portion of the Trust Estate released from the lien of,
and remitted to the Issuer pursuant to, the Indenture;

(d)    to enter into and perform its obligations under the Transaction Documents
to which it is a party;

(e)    to engage in those activities, including entering into agreements, that
are necessary, suitable or convenient to accomplish the foregoing or are
incidental thereto or connected therewith, including entering into an accession
agreement; and

(f)    subject to compliance with the Transaction Documents, to engage in such
other activities as may be required in connection with conservation of the Trust
Estate and the making of distributions to the Certificateholders and payments to
the Noteholders.

 

  2  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

Each of the Owner Trustee and the Administrator, as applicable, is hereby
authorized to engage in the foregoing activities on behalf of the Issuer.
Neither the Issuer nor any Person acting on behalf of the Issuer shall engage in
any activity other than in connection with the foregoing or other than as
required or authorized by the terms of this Agreement or the other Transaction
Documents.

SECTION 2.4. Appointment of the Owner Trustee. The Seller hereby appoints the
Owner Trustee as trustee of the Issuer effective as of the date hereof, to have
all the rights, powers and duties set forth herein. The Owner Trustee accepts
such appointment.

SECTION 2.5. Initial Capital Contribution of Trust Estate. As of the date of the
Original Trust Agreement, the Seller sold, assigned, transferred, conveyed and
set over to the Owner Trustee the sum of $1. The Owner Trustee hereby
acknowledges receipt in trust from the Seller, as of such date, of the foregoing
contribution, which shall constitute the initial Trust Estate and shall be
deposited in the Collection Account.

SECTION 2.6. Declaration of Trust. The Owner Trustee hereby declares that it
will hold the Trust Estate in trust upon and subject to the conditions set forth
herein for the use and benefit of the Certificateholders, subject to the
obligations of the Issuer under the Transaction Documents. It is the intention
of the parties hereto that the Issuer constitute a statutory trust under the
Statutory Trust Statute and that this Agreement constitute the governing
instrument of such statutory trust. It is the intention of the parties hereto
that, solely for United States federal income or state and local income,
franchise and value added tax purposes, so long as there is a single beneficial
owner of the Certificates, the Issuer will be disregarded as an entity separate
from such beneficial owner and the Notes will be characterized as debt. The
parties agree that, unless otherwise required by appropriate tax authorities,
the Issuer will not file or cause to be filed annual or other necessary returns,
reports and other forms consistent with the characterization of the Issuer as an
entity separate from its owner. In the event that the Issuer is deemed to have
more than one beneficial owner for United States federal income tax purposes,
the Issuer will file returns, reports and other forms consistent with the
characterization of the Issuer as a partnership (that is not treated as a
publicly traded partnership), and this Agreement may be amended to include such
provisions as may be required under Subchapter K of the Internal Revenue Code of
1986, as amended. No election will be made by or on behalf of the Issuer to be
classified as an association taxable as a corporation for United States federal
income tax purposes. Effective as of the date hereof, the Owner Trustee shall
have all rights, powers and duties set forth herein and, to the extent not
inconsistent herewith, in the Statutory Trust Statute with respect to
accomplishing the purposes of the Issuer. It is the intention of the parties
hereto that except as expressly stated herein, the affairs of the Trust shall be
managed by the Administrator pursuant to the Administration Agreement. The Owner
Trustee has heretofore filed the Certificate of Trust with the Secretary of
State of the State of Delaware as required by Section 3810(a) of the Statutory
Trust Statute, such filing hereby being ratified and approved in all respects.
Notwithstanding anything herein or in the Statutory Trust Statute to the
contrary, it is the intention of the parties hereto that (i) the Issuer
constitute a “business trust” within the meaning of Section 101(9)(A)(v) of the
Bankruptcy Code and (ii) the Issuer be and remain a separate legal entity under
Delaware law.

 

  3  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

SECTION 2.7. Organizational Expenses; Liabilities of the Holders.

(a)    The Servicer shall pay organizational expenses of the Issuer as they may
arise.

(b)    No Certificateholder (including the Seller if the Seller becomes a
Certificateholder) shall have any personal liability for any liability or
obligation of the Issuer.

SECTION 2.8. Title to the Trust Estate. Legal title to all the Trust Estate
shall be vested at all times in the Issuer as a separate legal entity.

SECTION 2.9. Representations and Warranties of the Seller. The Seller hereby
represents and warrants to the Owner Trustee that:

(a)    Existence and Power. The Seller is a Delaware limited liability company
validly existing and in good standing under the laws of the State of Delaware
and has, in all material respects, full power and authority required to own its
assets and operate its business as presently owned or operated, and to execute,
to deliver and to perform its obligations under the Transaction Documents to
which it is a party and the Underwriting Agreement. The Seller has obtained all
necessary licenses and approvals in each jurisdiction where the failure to do so
would materially and adversely affect the ability of the Seller to perform its
obligations under the Transaction Documents and the Underwriting Agreement.

(b)    Authorization and No Contravention. The execution, delivery and
performance by the Seller of each Transaction Document to which it is a party
and the Underwriting Agreement (i) have been duly authorized by all necessary
action on the part of the Seller and (ii) do not violate or constitute a default
under (A) any applicable law, rule or regulation, (B) its organizational
documents or (C) any material agreement to which the Seller is a party or by
which its properties are bound (other than violations of such laws, rules,
regulations, organizational instruments, agreements or documents which do not
affect the legality, validity or enforceability of any of such agreements and
which, individually or in the aggregate, would not materially and adversely
affect the transactions contemplated by, or the Seller’s ability to perform its
obligations under, the Transaction Documents to which it is a party or the
Underwriting Agreement).

(c)    No Consent Required. No approval, authorization or other action by, or
filing with, any Governmental Authority is required in connection with the
execution, delivery and performance by the Seller of any Transaction Document
other than UCC filings and other than (i) approvals and authorizations that have
previously been obtained and filings which have previously been made and
(ii) approvals, authorizations or filings which, if not obtained or made, would
not have a material adverse effect on the ability of the Seller to perform its
obligations under the Underwriting Agreement or the Transaction Documents to
which it is a party.

 

  4  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

(d)    Binding Effect. Each of the Transaction Documents to which the Seller is
a party and the Underwriting Agreement constitutes the legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or other
similar laws affecting creditors’ rights generally and, if applicable the rights
of creditors of limited liability companies from time to time in effect or by
general principles of equity or other similar laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
subject to general principles of equity.

(e)    No Proceedings. There are no actions, orders, suits or proceedings
pending or, to the knowledge of the Seller, threatened against the Seller before
or by any Governmental Authority that (i) assert the invalidity or
unenforceability of this Agreement or any of the other Transaction Documents,
(ii) seek to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Agreement or any of the other Transaction
Documents or (iii) seek any determination or ruling that would materially and
adversely affect the performance by the Seller of its obligations under this
Agreement or any of the other Transaction Documents.

(f)    To the best of the Seller’s knowledge, as of the date hereof, no amounts
are required to be deducted or withheld pursuant to FATCA with respect to
payments to be made to the Certificateholders hereunder or under the Sale and
Servicing Agreement. If the Seller has actual knowledge that withholding tax
under FATCA applies with respect to one or more payments on a Certificate, the
Seller will notify the Owner Trustee, the Indenture Trustee and the Certificate
Paying Agent of such fact.

SECTION 2.10. Situs of Issuer. The Issuer shall be located in the State of
Delaware (it being understood that the Issuer may have bank accounts located and
maintained outside of Delaware).

SECTION 2.11. Covenants of the Certificateholders. Each Certificateholder, by
becoming an owner of a Certificate and beneficial owner of the Issuer, hereby
acknowledges and agrees (a) that the Certificateholder is subject to the terms,
provisions and conditions of the Certificate and this Agreement, to which the
Certificateholder agrees to be bound; and (b) that it shall not take any
position in such Certificateholder’s tax returns inconsistent with Section 2.6
herein and Section 2.14 of the Indenture.

SECTION 2.12. Federal Income Tax Allocations. If the Certificates have more than
one beneficial owner for United States federal income tax purposes, for United
States federal income tax purposes each item of income, gain, loss, credit and
deduction for a month shall be allocated to the Certificateholders as of the
first Record Date following the end of such month in proportion to their
Percentage Interests on such Record Date. The Seller (or the Administrator in
accordance with the Administration Agreement and Section 5.3) is authorized, in
its sole discretion, (i) to modify the allocations in this paragraph if
necessary or appropriate for the allocations to fairly reflect the economic
income, gain or loss to the Certificateholders or otherwise comply with the
requirements of the Code and (ii) to determine whether or not to make any
available tax elections such as an election under Code section 1278 or 754.

 

  5  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

ARTICLE III

CERTIFICATES AND TRANSFER OF CERTIFICATES

SECTION 3.1. Initial Ownership. Upon the formation of the Issuer and until the
issuance of the Certificates, the Seller shall be the sole beneficiary of the
Issuer, and upon the issuance of the Certificates, the Seller will no longer be
a beneficiary of the Issuer, except to the extent that the Seller is a
Certificateholder.

SECTION 3.2. Authorization of the Certificates. Concurrently with the sale of
the Transferred Assets to the Issuer pursuant to the Sale and Servicing
Agreement, at the direction of the Seller, (a) two Book-Entry Certificates shall
be executed by the Owner Trustee on behalf of the Issuer and authenticated and
delivered by the Certificate Registrar in the name of Cede & Co. or (b) two
Definitive Certificates shall be executed by the Owner Trustee on behalf of the
Issuer and authenticated and delivered by the Certificate Registrar to or upon
the written order of the Seller. The Certificates shall in the aggregate
represent 100% of the Percentage Interest in the Issuer and shall be fully paid
and nonassessable.

SECTION 3.3. Book-Entry Certificates.

(a)    The Certificates, upon original issuance, may be issued, substantially in
the form of Exhibit A hereto, representing the Certificates to be delivered to
the Certificate Registrar, as initial agent for the Clearing Agency, by, or on
behalf of, the Issuer. The Book-Entry Certificates shall be issued in an
aggregate nominal principal amount of $100,000 (which shall be deemed to be the
equivalent of 100,000 units), and all beneficial interests in the Book-Entry
Certificates shall be owned, in the minimum principal amount of $5,000 and
integral multiples of $1 in excess thereof. The Issuer shall not issue any
Certificate that would cause the aggregate nominal principal amount of all
Certificates to exceed $100,000, or 100,000 units, without the prior written
consent of all Certificateholders. No distributions of moneys to the
Certificateholders under the Transaction Documents shall be deemed to reduce the
nominal principal amount of any Certificate prior to payment in full of all
Notes; provided, however, that the final aggregate $100,000 distributed to the
Certificateholders under the Transaction Documents upon final distribution of
the Trust Estate and termination of the Issuer pursuant to Sections 9.1 and 9.2
shall be deemed to repay the aggregate nominal principal amount of the
Certificates in full; provided, further, that any failure to pay in full the
nominal principal amount of a Certificate on such final distribution date shall
not result in any recourse to, claim against or liability of any Person for such
shortfall. Any amounts payable to the Certificateholders on or in respect of the
Certificates under the Transaction Documents shall be paid and allocated to the
various Certificateholders ratably based on their respective Percentage
Interests. Unless the Seller directs otherwise pursuant to Section 3.2, such
Certificates shall initially be registered on the Certificate Register in the
name of Cede & Co., the nominee of DTC as the initial Clearing Agency, and no

 

  6  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

Certificateholder will receive a Definitive Certificate representing such
Certificateholder’s interest in such Certificate, except as provided in
Section 3.5. Unless and until definitive, fully registered Certificates (the
“Definitive Certificates”) have been issued to the applicable Certificateholders
pursuant to Section 3.2 or 3.5:

(i) the provisions of this Section shall be in full force and effect;

(ii) the Certificate Registrar, the Certificate Paying Agent, the Indenture
Trustee and the Owner Trustee shall be entitled to deal with the Clearing Agency
for all purposes of this Agreement (including the distribution or payment of
amounts distributable or payable under the Transaction Documents and the giving
of instructions or directions hereunder) as the sole Certificateholders, and
shall have no obligation to the Certificate Owners;

(iii) to the extent that the provisions of this Section conflict with any other
provisions of this Agreement, the provisions of this Section shall control;

(iv) the rights of Certificate Owners shall be exercised only through the
Clearing Agency and shall be limited to those established by law and agreements
between or among such Certificate Owners and the Clearing Agency and/or the
Clearing Agency Participants or Persons acting through Clearing Agency
Participants. Pursuant to the Depository Agreement, unless and until Definitive
Certificates are issued pursuant to Section 3.5, the initial Clearing Agency
will make book-entry transfers among the Clearing Agency Participants and
receive and transmit payments due under the Transaction Documents with regard to
the Certificates to such Clearing Agency Participants;

(v) whenever this Agreement requires or permits actions to be taken based upon
instructions or directions of Certificateholders evidencing a specified
percentage of the Percentage Interest, the Clearing Agency shall deliver
instructions to the Owner Trustee only to the extent that it has received
instructions to such effect from Certificate Owners and/or Clearing Agency
Participants or Persons acting through Clearing Agency Participants owning or
representing, respectively, such required percentage of the beneficial interest
in the Certificates;

(vi) owners of a beneficial interest in a Book-Entry Certificate will not be
entitled to have any portion of a Book-Entry Certificate registered in their
names and will not be considered to be the Certificate Owners or
Certificateholders of any Certificates under this Agreement; and

(vii) payments on a Book-Entry Certificate will be made to the Clearing Agency,
or its nominee, as the registered owner thereof, and none of the Issuer, the
Owner Trustee, the Indenture Trustee or the Certificate Paying Agent will have
any responsibility or liability for any aspect of the records relating to or
payments made on account of beneficial ownership interests in a Book-Entry
Certificate or for maintaining, supervising or reviewing any records relating to
the beneficial ownership interests.

 

  7  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

(b)    Notwithstanding any provision to the contrary herein, so long as a
Book-Entry Certificate remains outstanding and is held by or on behalf of the
Clearing Agency, transfers of a Book-Entry Certificate, in whole or in part,
shall only be made in accordance with Section 3.3(a). Subject to clauses
(i) through (iii) of Section 3.3(a), transfers of a Book-Entry Certificate shall
be limited to transfers of such Book-Entry Certificate in whole, but not in
part, to a nominee of the Clearing Agency or to a successor of the Clearing
Agency or such successor’s nominee.

In the event that a Book-Entry Certificate is exchanged for one or more
Definitive Certificates pursuant to Section 3.5, such Certificates may be
exchanged for one another only in accordance with the provisions of this
Agreement and with such procedures as may be from time to time adopted by the
Issuer and the Certificate Registrar.

SECTION 3.4. Notices to Clearing Agency. Whenever a notice or other
communication to the Certificateholders is required under this Agreement, unless
and until Definitive Certificates shall have been issued to Certificate Owners
pursuant to Section 3.5, the Owner Trustee, the Certificate Registrar or the
Certificate Paying Agent, as applicable, shall give all such notices and
communications specified herein to be given to the Certificateholders to the
Clearing Agency, and shall have no obligation to the Certificate Owners.

SECTION 3.5. Definitive Certificates.

(a)    If (i) the Seller advises the Owner Trustee and the Indenture Trustee in
writing that the Clearing Agency is no longer willing or able to properly
discharge its responsibilities with respect to the Certificates, and the Seller
is unable to locate a qualified successor or (ii) the Seller at its option
advises the Owner Trustee and the Indenture Trustee in writing that it elects to
terminate the book-entry system through the Clearing Agency, then the Clearing
Agency shall notify all Certificate Owners and the Certificate Paying Agent of
the occurrence of any such event and of the availability of Definitive
Certificates representing the Certificates to Certificate Owners requesting the
same. Upon surrender to the Certificate Registrar of the typewritten Certificate
or Certificates representing the Book-Entry Certificates by the Clearing Agency,
accompanied by re-registration instructions, the Owner Trustee shall execute and
the Certificate Registrar shall register, authenticate and deliver the
Definitive Certificates representing the Certificates in accordance with the
instructions of the Clearing Agency. None of the Issuer, Certificate Registrar,
the Indenture Trustee or the Owner Trustee shall be liable for any delay in
delivery of such instructions and may conclusively rely on, and shall be
protected in relying on, such instructions. Upon the issuance of Definitive
Certificates representing the Certificates, the Owner Trustee, the Certificate
Registrar, the Certificate Paying Agent and the Indenture Trustee shall
recognize such Holders of the Definitive Certificates, as reflected on the
Certificate Register, as the applicable Certificateholders.

(b)    Subject to the transfer restrictions contained herein and in the
Certificates, any Holder of a Definitive Certificate may transfer all or any
portion of the Percentage

 

  8  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

Interest (subject to the requirements set forth in Sections 3.3 and 3.7)
evidenced by such Certificate upon surrender thereof to the Certificate
Registrar accompanied by the documents required by this Section 3.5. Such
transfer may be made by a registered Certificateholder in person or by his
attorney duly authorized in writing upon surrender of the Certificate to the
Certificate Registrar accompanied by (a) a written instrument of transfer in the
form of the “Assignment” attached to the Form of Certificate attached hereto as
Exhibit A and with such signature guarantees and evidence of authority of the
Persons signing the instrument of transfer as the Certificate Registrar may
reasonably require, (b) an executed direction letter regarding registration of
such transfer in the form attached hereto as Exhibit B, and (c) the documents
required by Section 3.7(c) hereof. Promptly upon the receipt of such documents
and receipt by the Certificate Registrar of the transferor’s Certificate, the
Certificate Registrar shall record the name of such transferee as a
Certificateholder and its Percentage Interest in the Certificate Register and
the Owner Trustee shall execute, and the Certificate Registrar shall
authenticate and deliver to such Certificateholder, a Certificate evidencing
such Percentage Interest. In the event a transferor transfers only a portion of
its Percentage Interest, the Owner Trustee shall execute, and the Certificate
Registrar shall register, authenticate and deliver to such transferor, a new
Certificate evidencing such transferor’s new Percentage Interest and the Owner
Trustee shall execute, and the Certificate Registrar shall register,
authenticate and deliver to such transferee, a new Certificate evidencing such
transferee’s Percentage Interest. Subsequent to each transfer of a beneficial
interest and upon the issuance of the new Certificate or Certificates, the
Certificate Registrar shall cancel and destroy in accordance with its customary
practices the Certificate surrendered to it in connection with such transfer.
The Owner Trustee, the Certificate Registrar and the Indenture Trustee shall
treat, for all purposes whatsoever (other than as required by Section 3.7 or
under applicable law), the Person in whose name any Certificate is registered as
the owner of the Percentage Interest evidenced by such Certificate without
regard to any notice to the contrary.

Definitive Certificates will not be eligible for clearing or settlement through
DTC, Euroclear or Clearstream.

SECTION 3.6. Registration of the Certificates. Wilmington Trust, National
Association, as an agent of the Issuer, in its capacity as “Certificate
Registrar” (the “Certificate Registrar”) shall maintain at its Corporate Trust
Office, or at the office of any agent appointed by it and approved in writing by
the Certificateholders at the time of such appointment, a register (the
“Certificate Register”) for the registration and transfer of any Certificate.
Prior to the due presentment for registration of transfer of any Certificate,
the Owner Trustee, the Indenture Trustee and the Certificate Registrar or any
agent of the Owner Trustee, the Indenture Trustee or the Certificate Registrar
shall treat the Person in whose name any Certificate is registered (as of the
applicable Record Date) as the owner of such Certificate for the purpose of
receiving distributions on such Certificate and for all other purposes
whatsoever. For the avoidance of doubt, a Certificate is not negotiable, and the
records maintained by the Certificate Registrar in the Certificate Register with
respect to each Certificate and its related registered owner are intended to
cause the Certificates to be issued in registered form, within the meaning of
Treasury Regulation section 5f.103-1(c), and shall record (a) the Percentage
Interest evidenced by each Certificate and (b) all distributions made to each
Certificateholder with respect to the Issuer’s assets. The entries in the
Certificate Register shall be conclusive absent manifest error.

 

  9  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

SECTION 3.7. Transfer of the Certificates.

(a)    A Certificateholder may assign, convey or otherwise transfer all or any
of its right, title and interest in the related Certificate, subject to the
restrictions set forth in Section 3.5 and this Section 3.7.

By accepting and holding a Certificate (or any interest therein), the holder
thereof (and, if the holder is a Plan, its fiduciary) shall be deemed to have
represented and warranted that it is not, and is not purchasing the Certificate
(or any interest therein) on behalf of or with any assets of, a Benefit Plan or
Plan that is subject to Similar Law. Subject to the transfer restrictions
contained herein and in the Certificate, each Certificateholder may transfer all
or any portion of the Percentage Interest evidenced by such Certificate upon
delivery to the Certificate Registrar of the documents required by Section 3.5
and this Section 3.7 and, in the case of a Definitive Certificate, surrender of
such Definitive Certificate to the Certificate Registrar. Such transfer may be
made by a registered Certificateholder in person or by his attorney duly
authorized in writing upon (i) in the case of a Definitive Certificate,
surrender of such Certificate to the Certificate Registrar accompanied by (x) a
written instrument of transfer in the form of the “Assignment” attached to the
Form of Certificate attached hereto as Exhibit A and with such signature
guarantees and evidence of authority of the Persons signing the instrument of
transfer as the Certificate Registrar may reasonably require and (y) an executed
direction letter regarding registration of such transfer in the form attached
hereto as Exhibit B, and (ii) the documents required by clause (c) hereof.
Promptly upon the receipt of such documents and, in the case of a Definitive
Certificate, receipt by the Certificate Registrar of the transferor’s
Certificate, the Certificate Registrar shall record the name of such transferee
as a Certificateholder and its Percentage Interest in the Certificate Register
and, in the case of a Definitive Certificate, the Owner Trustee shall execute,
and the Certificate Registrar shall authenticate and deliver, to such
Certificateholder a Certificate evidencing such Percentage Interest. As a
condition precedent to any registration of transfer under this Section 3.7, the
Certificate Registrar may require the payment of a sum sufficient to cover the
payment of any tax or taxes or other governmental charges required to be paid in
connection with such transfer. In the event a transferor transfers only a
portion of its Percentage Interest, the Owner Trustee shall execute, and the
Certificate Registrar shall register, authenticate and deliver to such
transferor, a new Certificate evidencing such transferor’s new Percentage
Interest. Subsequent to a transfer and upon the issuance of a new Definitive
Certificate or Definitive Certificates, the Certificate Registrar shall cancel
and destroy the Definitive Certificate surrendered to it in connection with such
transfer. Unless otherwise provided under applicable law, the Owner Trustee, the
Certificate Registrar and the Indenture Trustee shall treat the Person in whose
name any Certificate is registered as the sole owner of the beneficial interest
in the Issuer evidenced by such Certificate, without regard to any notice to the
contrary.

 

  10  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

(b)    Each Certificateholder and, if different, each Certificate Owner, shall
deliver Tax Information to the Owner Trustee, the Administrator and the
Certificate Paying Agent on or prior to the date on which such Certificateholder
or Certificate Owner becomes a Certificateholder or Certificate Owner under this
Agreement and from time to time thereafter if such Tax Information becomes
incorrect or obsolete, as otherwise prescribed by applicable law or upon the
request of the Owner Trustee, the Administrator or the Certificate Paying Agent.

(c)    By accepting and holding a Certificate (or any interest therein), each
transferee of a Certificate (other than a U.S. corporate Affiliate of the
Seller, or disregarded entity thereof) shall be deemed to have acknowledged,
represented and agreed as follows:

(1)    It (and any Person for which it holds Certificates as agent or nominee)
has neither acquired nor will it transfer any Certificate it purchases (or any
interest therein) or cause any such Certificate (or any interest therein) to be
marketed on or through an “established securities market” within the meaning of
Code section 7704(b)(1), including, without limitation, an over-the-counter
market or an interdealer quotation system that regularly disseminates firm buy
or sell quotations.

(2)    If it (and any Person for which it holds Certificates as agent or
nominee, collectively for purposes of this paragraph (2), a “transferee”) is a
partnership, Subchapter S corporation or grantor trust for United States federal
income tax purposes (or a disregarded entity the single owner of which is any of
the foregoing), it is not being used with a principal purpose of the arrangement
involving such entity’s beneficial interest in any Restricted Notes or
Certificates to permit any partnership to satisfy the 100 partner limitation of
Treasury Regulation section 1.7704-1(h)(1)(ii) necessary for such partnership
not to be classified as a publicly traded partnership under the Code.

(3)    [Reserved.]

(4)    It (and any Person for which it holds Certificates as agent or nominee)
understands that no subsequent transfer of the Certificates (or any interest
therein) is permitted unless such transfer is of a Certificate with a Percentage
Interest of more than 5% (or of an interest in a Certificate representing a
Percentage Interest of more than 5%)

(5)    Each registered owner of and, if different, each owner of a beneficial
interest in, a Certificate is a “United States person” (as defined in Code
section 7701(a)(30)) and shall deliver to the Owner Trustee, the Administrator,
the Indenture Trustee and the Certificate Paying Agent two properly completed
and duly executed originals of U.S. Internal Revenue Service Form W-9 (or
applicable successor form) certifying that it is a United States person and not
subject to backup withholding, or other information or documentation requested
by the Administrator, the Indenture Trustee, the Certificate Paying Agent or the
Owner Trustee to determine, in its sole discretion, that payments on such
Certificates will not be subject to withholding under U.S. tax law.

 

  11  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

(6)    Prior to December 31, 2017 or such later date that the Amended
Partnership Audit Rules shall apply to the Issuer, (A) it shall provide to the
Administrator on behalf of the Issuer and the Depositor any further information
required by the Issuer to comply with the Amended Partnership Audit Rules,
including Section 6226(a) of the Amended Partnership Audit Rules and (B) if it
is not the beneficial owner of a Certificate, such beneficial owner shall
provide to the Administrator on behalf of the Issuer and the Depositor any
further information required by the Issuer to comply with the Amended
Partnership Audit Rules, including Section 6226(a) of the Amended Partnership
Audit Rules and, to the extent the Issuer determines such appointment necessary
for it to make an election under Section 6226(a) of the Amended Partnership
Audit Rules, hereby appoints the transferee as its agent for purposes of
receiving any notifications or information pursuant to the notice requirements
under Section 6226(a)(2) of the Amended Partnership Audit Rules.

(7)    No transfer of a Certificate (or interest therein) shall be permitted
(nor shall a Certificate be so held) if (i) it causes the Issuer to be a
Section 385 Controlled Partnership (i.e., 80 percent or more of the Issuer’s
ownership interests are owned, directly or indirectly, by one or more members of
a Section 385 Expanded Group) that has an expanded group partner (within the
meaning of Treasury Regulation section 1.385-3(g)(12)) which is a Domestic
Corporation and (ii) either (x) a member of such Section 385 Expanded Group owns
any Notes or (y) a Section 385 Controlled Partnership of such Section 385
Expanded Group owns any Notes (in the case of clause (x), unless such member, or
in the case of clause (y), unless each member of the Section 385 Expanded Group
that is a partner in the Section 385 Controlled Partnership, is a member of the
consolidated group (as described in Treasury Regulation section 1.1502-1(h))
which includes such Domestic Corporation). No transfer of a Certificate (or
interest therein) shall be permitted (nor shall a Certificate be so held) if
(i) it results in the Issuer becoming an entity disregarded as separate from a
Domestic Corporation for U.S. federal income tax purposes and (ii) either (x) a
member of a Section 385 Expanded Group that includes such Domestic Corporation
owns any Notes or (y) a Section 385 Controlled Partnership of such Section 385
Expanded Group owns any Notes (in the case of clause (x), unless such member, or
in the case of clause (y), unless each member of the Section 385 Expanded Group
that is a partner in the Section 385 Controlled Partnership, is a member of the
consolidated group (as described in Treasury Regulation section 1.1502-1(h))
which includes such Domestic Corporation). For purposes of determining the
Issuer’s ownership interests in this paragraph, any Restricted Notes shall be
taken into account either as debt interests or ownership interests based on
whichever treatment, if any, would result in the Issuer as a Section 385
Controlled Partnership or a disregarded entity for purposes of applying this
paragraph’s restriction (it being understood that if the Restricted Notes are
taken into account as ownership interests for this purpose then the Restricted
Notes are not also considered Notes for the Note ownership restriction of this
paragraph).

(8)    It (and any Person for which it holds Certificates as agent or nominee)
understands that any attempted transfer that contravenes any provisions of
Section 3.5(b), Section 3.7(c) or Section 3.7(h) shall be a void transfer ab
initio.

 

  12  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

(9)    The transferee is either (a) an Affiliate of the Seller or is acquiring
its interest in the Certificates as part of the initial distribution or any
redistribution of the Certificates by the Seller or one of its Affiliates or
(b) (1) is a Qualified Institutional Buyer, (2) is aware that the sale of the
Certificates (other than a sale of the Certificates by the Seller or any of its
Affiliates as part of the initial distribution or any redistributions of the
Certificates by the Seller or any of its Affiliates) to it is being made in
reliance on the exemption from registration provided by Rule 144A, and (3) is
acquiring the Certificates for its own account or for one or more accounts, each
of which is a Qualified Institutional Buyer, and as to each of which the owner
exercises sole investment discretion;

(10)    The transferee understands that the Certificates will bear a legend that
complies with Section 3.7(e).

(11)    The transferee understands that the Certificates are being offered only
in a transaction not involving any public offering in the United States within
the meaning of the Securities Act, none of the Certificates have been or will be
registered under the Securities Act, and, if in the future the transferee
decides to offer, resell, pledge or otherwise transfer the Certificates, such
Certificates may only be offered, resold, pledged or otherwise transferred in
accordance with this Trust Agreement. The transferee acknowledges that no
representation is being made by the Issuer as to the availability of any
exemption under the Securities Act or any applicable State securities laws for
resale of the Certificates;

(12)    The transferee understands that an investment in the Certificates
involves certain risks, including the risk of loss of all or a substantial part
of its investment under certain circumstances. The transferee has had access to
such financial and other information concerning the Issuer and the Certificates
as it deemed necessary or appropriate in order to make an informed investment
decision with respect to its purchase of the Certificates. The transferee has
such knowledge and experience in financial and business matters that the
transferee is capable of evaluating the merits and risks of its investment in
the Certificates, and the transferee and any accounts for which it is acting are
each able to bear the economic risk of its investment;

(13)    The transferee will not make any general solicitation by means of
general advertising or in any other manner, or take any other action that would
constitute a distribution of the Certificates under the Securities Act or that
would render the disposition of the Certificates a violation of Section 5 of the
Securities Act or any other applicable securities laws or require registration
pursuant thereto, and will not authorize any Person to act on its behalf, in
such manner with respect to the Certificates;

(14)    The transferee is not acquiring the Certificates with a view to the
resale, distribution or other disposition thereof in violation of the Securities
Act;

(15)    The transferee will provide notice to each Person to whom it proposes to
transfer any interest in the Certificates of the transfer restrictions and
representations set forth in this Trust Agreement, including the Exhibits
hereto;

 

  13  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

(16)    The transferee is not acquiring the Certificates (or any interest
therein) with the assets of (a) an “employee benefit plan” as defined in
Section 3(3) of ERISA, that is subject to Title I of ERISA, (b) a “plan” defined
in Section 4975(e)(1) of the Code, that is subject to Section 4975 of the Code,
(c) an entity whose underlying assets are deemed to include assets of any of the
foregoing by reason of such employee benefit plan’s or plan’s investment in such
entity or (d) any Plan that is subject to Similar Law;

(17)    The transferee understands that if (a) a transfer or attempted or
purported transfer of any Certificate or interest therein was consummated in
compliance with the provisions of this Trust Agreement on the basis of a
materially incorrect certification from the Transferor or purported transferee
or (b) the Certificateholder of any Certificate or interest therein is in
material breach of any representation or agreement set forth in any certificate
or any deemed representation or agreement of such Certificateholder, the
Certificate Registrar, upon actual knowledge of such circumstances, will not
register such attempted or purported transfer and, if a transfer has been
registered, such transfer shall be absolutely null and void ab initio and shall
not operate to transfer any rights to the purported transferee (such purported
transferee, a “Disqualified Transferee”) and the last preceding
Certificateholder of such Certificateholder that was not a Disqualified
Transferee shall be restored to all rights as a Certificateholder thereof
retroactively to the date of the purported transfer of such Certificate by such
Certificateholder;

(18)    The transferee acknowledges that in connection with the transfer of the
Certificates (a) none of the Issuer, the Servicer, the Seller, the Indenture
Trustee, nor the Owner Trustee is acting as a fiduciary or financial or
investment adviser for the transferee, (b) the transferee is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Issuer, the
Servicer, the Seller, the Indenture Trustee or the Owner Trustee other than in
the most current offering memorandum for such Certificates and any
representations expressly set forth in a written agreement with such party,
(c) none of the Issuer, the Servicer, the Seller, the Indenture Trustee, the
Owner Trustee or any placement agent has given to the transferee (directly or
indirectly through any other person) any assurance, guarantee or representation
whatsoever as to the expected or projected success, profitability, return,
performance, result, effect, consequence or benefit (including legal,
regulatory, tax, financial, accounting or otherwise) of its purchase or the
documentation for the Certificates, (d) the transferee has consulted with its
own legal, regulatory, tax, business, investment, financial, and accounting
advisers to the extent it has deemed necessary, and it has made its own
investment decisions (including decisions regarding the suitability of any
transaction pursuant to this Trust Agreement) based upon its own judgment and
upon any advice from such advisers as it has deemed necessary and not upon any
view expressed by the Issuer, the Servicer, the Seller, the Indenture Trustee or
the Owner Trustee, (e) the transferee has determined that the rates, prices or
amounts and other terms of the purchase and sale of the Certificates reflect
those in the relevant market for similar transactions, (f) the transferee is
purchasing the Certificates with a full understanding of all of the terms,
conditions and risks thereof (economic and otherwise),

 

  14  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

and is capable of assuming and willing to assume (financially and otherwise)
these risks, and (g) the transferee is a sophisticated investor familiar with
transactions similar to its investment in the Certificates.

(d)    Each purchaser, beneficial owner and subsequent transferee of
Certificates or an interest therein will be required or deemed to acknowledge
that the Issuer may provide any information concerning its investment in the
Certificates to the U.S. Internal Revenue Service. In addition, each purchaser,
beneficial owner and subsequent transferee of Certificates or an interest
therein will be required or deemed to understand and acknowledge that the Issuer
and each of the Indenture Trustee, the Owner Trustee, the Certificate Paying
Agent on its behalf has the right, hereunder, to withhold on any beneficial
owner of an interest in a Certificate that fails to comply with the foregoing
requirements.

(e)    Each Certificate shall bear a legend in substantially the following form,
unless the Seller determines otherwise in accordance with applicable law:

“THIS CERTIFICATE OR ANY INTEREST HEREIN HAS NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND THE ISSUER
HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940,
AS AMENDED (THE “INVESTMENT COMPANY ACT”). THIS CERTIFICATE OR ANY INTEREST
HEREIN MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT
(A) (1) TO A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER
THE SECURITIES ACT (A “QUALIFIED INSTITUTIONAL BUYER”) WHO IS EITHER PURCHASING
FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A OR (2) TO THE SELLER OR ANY OF
ITS AFFILIATES AND BY THE SELLER OR ANY OF ITS AFFILIATES AS PART OF THE INITIAL
DISTRIBUTION OR ANY REDISTRIBUTION OF THE CERTIFICATES BY THE SELLER OR ANY OF
ITS AFFILIATES AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
WILL BE DEEMED TO HAVE MADE CERTAIN REPRESENTATIONS AND AGREEMENTS SET FORTH IN
THE TRUST AGREEMENT. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY
RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO
THE ISSUER, THE OWNER TRUSTEE, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
DETERMINES OR IS NOTIFIED THAT THE HOLDER OF SUCH CERTIFICATE OR

 

  15  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

PERCENTAGE INTEREST IN SUCH CERTIFICATE WAS IN BREACH, AT THE TIME GIVEN, OF ANY
OF THE REPRESENTATIONS SET FORTH IN THE TRUST AGREEMENT, THE ISSUER AND THE
OWNER TRUSTEE MAY CONSIDER THE ACQUISITION OF THIS CERTIFICATE OR SUCH INTEREST
IN SUCH CERTIFICATE VOID AND REQUIRE THAT THIS CERTIFICATE OR SUCH INTEREST
HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER.

BY ACQUIRING THIS CERTIFICATE (OR INTEREST HEREIN), EACH PURCHASER AND
TRANSFEREE (AND IF THE PURCHASER OR TRANSFEREE IS A PLAN (AS DEFINED BELOW), ITS
FIDUCIARY) IS DEEMED TO REPRESENT AND WARRANT THAT SUCH PURCHASER OR TRANSFEREE
IS NOT ACQUIRING THIS CERTIFICATE (OR INTEREST HEREIN) WITH THE ASSETS OF A PLAN
THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”) (EACH OF THE FOREGOING, A “BENEFIT PLAN
INVESTOR”), OR A PLAN THAT IS SUBJECT TO A LAW THAT IS SUBSTANTIALLY SIMILAR TO
TITLE I OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”). FOR PURPOSES OF
THE FOREGOING, “PLAN” MEANS AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION
3(3) OF ERISA WHETHER OR NOT SUBJECT TO TITLE I OF ERISA, A “PLAN” AS DEFINED IN
SECTION 4975 OF THE CODE, OR AN ENTITY OR ACCOUNT DEEMED TO HOLD THE PLAN ASSETS
OF ANY OF THE FOREGOING.

EACH PURCHASER OR TRANSFEREE SHALL REPRESENT AND WARRANT THAT IT IS A U.S.
PERSON. EACH PURCHASER OR TRANSFEREE WILL BE DEEMED TO HAVE MADE CERTAIN
REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE TRUST AGREEMENT. ANY TRANSFER IN
VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB
INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE PURCHASER OR
TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE
OWNER TRUSTEE, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER DETERMINES OR IS
NOTIFIED THAT THE PURCHASER OR TRANSFEREE OF SUCH CERTIFICATE OR BENEFICIAL
INTEREST IN SUCH CERTIFICATE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE
REPRESENTATIONS SET FORTH IN THE TRUST AGREEMENT, THE ISSUER AND THE OWNER
TRUSTEE MAY CONSIDER THE ACQUISITION OF THIS CERTIFICATE OR SUCH INTEREST IN
SUCH CERTIFICATE VOID AND REQUIRE THAT THIS CERTIFICATE OR SUCH INTEREST HEREIN
BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER.

 

  16  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

TRANSFERS OF THIS CERTIFICATE MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE TRUST
AGREEMENT. EACH PURCHASER OR TRANSFEREE OF THIS CERTIFICATE (OR INTEREST HEREIN)
WILL BE REQUIRED TO PROVIDE TO THE OWNER TRUSTEE, THE ADMINISTRATOR, THE
INDENTURE TRUSTEE AND THE CERTIFICATE PAYING AGENT A CERTIFICATION OF
NON-FOREIGN STATUS (E.G., IRS FORM W-9), SIGNED UNDER PENALTIES OF PERJURY, OR
OTHER INFORMATION OR DOCUMENTATION REQUESTED BY THE OWNER TRUSTEE, THE
ADMINISTRATOR, THE INDENTURE TRUSTEE OR THE CERTIFICATE PAYING AGENT TO
DETERMINE THAT PAYMENTS ON THIS CERTIFICATE WILL NOT BE SUBJECT TO WITHHOLDING
UNDER U.S. TAX LAW.”

(f)    If (1) a transfer or attempted or purported transfer of any Certificate
or interest therein was consummated in compliance with the provisions of this
Section 3.7 on the basis of a materially incorrect certification from the
transferor or purported transferee, or (2) the Certificateholder of any
Certificate or interest therein is in material breach of any representation or
agreement set forth in any Certificate or any deemed representation or agreement
of such Certificateholder, the Certificate Registrar, upon actual knowledge of
such circumstances, will not register such attempted or purported transfer and,
if a transfer has been registered, such transfer shall be absolutely null and
void ab initio and shall not operate to transfer any rights to the purported
transferee (such purported transferee, a “Disqualified Transferee”) and the last
preceding Certificateholder of such Certificateholder that was not a
Disqualified Transferee shall be restored to all rights as a Certificateholder
thereof retroactively to the date of the purported transfer of such Certificate
by such Certificateholder.

(g)    If (i) any mutilated Certificate is surrendered to the Certificate
Registrar, or (ii) the Certificate Registrar receives evidence to its
satisfaction that any Certificate has been destroyed, lost or stolen, and upon
proof of ownership satisfactory to the Certificate Registrar together with such
security or indemnity as may be requested by the Owner Trustee, the Indenture
Trustee and the Certificate Registrar to save them harmless, the Owner Trustee
shall execute on behalf of the Issuer, and the Certificate Registrar shall
authenticate and deliver, a new Certificate for the same Percentage Interest as
the Certificate so mutilated, destroyed, lost or stolen, of like tenor and
bearing a different issue number, with such notations, if any, as the
Certificate Registrar shall determine. Upon the issuance of any new Certificate
under this Section 3.7, the Issuer, the Indenture Trustee, the Certificate
Registrar or the Owner Trustee may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any transfer or exchange of the Certificate and any other reasonable
expenses (including the reasonable fees and expenses of the Issuer, the
Indenture Trustee, the Certificate Registrar and the Owner Trustee) connected
therewith. Any duplicate Certificate issued pursuant to this Section 3.7 shall
constitute complete and indefeasible evidence of ownership in the Issuer, as if
originally issued, whether or not the lost, stolen or destroyed Certificate
shall be found at any time.

 

  17  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

(h)    No transfer of a Certificate (or any interest therein) is permitted
unless such transfer is of a Certificate with a Percentage Interest of 5% or
more (or of an interest in a Certificate representing a Percentage Interest of
5% or more).

(i)    No transfer of a Certificate (or interest therein) shall be permitted
(nor shall a Certificate be so held) if (i) it causes the Issuer to be a
Section 385 Controlled Partnership (i.e., 80 percent or more of the Issuer’s
ownership interests are owned, directly or indirectly, by one or more members of
a Section 385 Expanded Group) that has an expanded group partner (within the
meaning of Treasury Regulation section 1.385-3(g)(12)) which is a Domestic
Corporation and (ii) either (x) a member of such Section 385 Expanded Group owns
any Notes or (y) a Section 385 Controlled Partnership of such Section 385
Expanded Group owns any Notes (in the case of clause (x), unless such member, or
in the case of clause (y), unless each member of the Section 385 Expanded Group
that is a partner in the Section 385 Controlled Partnership, is a member of the
consolidated group (as described in Treasury Regulation section 1.1502-1(h))
which includes such Domestic Corporation). No transfer of a Certificate (or
interest therein) shall be permitted (nor shall a Certificate be so held) if
(i) it results in the Issuer becoming an entity disregarded as separate from a
Domestic Corporation for U.S. federal income tax purposes and (ii) either (x) a
member of a Section 385 Expanded Group that includes such Domestic Corporation
owns any Notes or (y) a Section 385 Controlled Partnership of such Section 385
Expanded Group owns any Notes (in the case of clause (x), unless such member, or
in the case of clause (y), unless each member of the Section 385 Expanded Group
that is a partner in the Section 385 Controlled Partnership, is a member of the
consolidated group (as described in Treasury Regulation section 1.1502-1(h))
which includes such Domestic Corporation). For purposes of determining the
Issuer’s ownership interests in this paragraph, any Restricted Notes shall be
taken into account either as debt interests or ownership interests based on
whichever treatment, if any, would result in the Issuer as a Section 385
Controlled Partnership or a disregarded entity for purposes of applying this
paragraph’s restriction (it being understood that if the Restricted Notes are
taken into account as ownership interests for this purpose then the Restricted
Notes are not also considered Notes for the Note ownership restriction of this
paragraph).

(j)    In the case of the first transfer of a Certificate that will result in
the Issuer being deemed to have more than one beneficial owner for United States
federal income tax purposes, the Seller shall be entitled to request an Initial
Certificate Transfer Opinion.

(k)     The Certificate Registrar and the Owner Trustee shall have no obligation
or duty to monitor, determine or inquire as to compliance with any restrictions
on transfer imposed under this Trust Agreement or under applicable law with
respect to any transfer of any interest in any Certificate (or interest therein)
other than, to the extent that Definitive Certificates are issued, to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Trust Agreement, and to examine the same to determine substantial
compliance as to form with the express requirements hereof.

 

  18  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

SECTION 3.8. Appointment of the Certificate Paying Agent. To the extent
Definitive Certificates have been issued, the Certificate Paying Agent shall
make distributions to Certificateholders from the Certificate Distribution
Account pursuant to Section 5.2 and shall report the amounts of such
distributions to the Owner Trustee and the Servicer; provided, however, that no
such reports shall be required so long as the Seller or an affiliate of the
Seller is the sole Certificateholder. Any Certificate Paying Agent shall have
the revocable power to withdraw funds from the Certificate Distribution Account
for the purpose of making the distributions referred to above. The Issuer may
revoke such power and remove the Certificate Paying Agent if the Issuer
determines in its sole discretion that the Certificate Paying Agent shall have
failed to perform its obligations under this Agreement in any material respect.
The Certificate Paying Agent shall initially be Wilmington Trust, National
Association, and any co-paying agent chosen by the Certificate Paying Agent.
Wilmington Trust, National Association shall be permitted to resign as
Certificate Paying Agent upon thirty (30) days’ written notice to the Owner
Trustee. If Wilmington Trust, National Association shall no longer be the
Certificate Paying Agent, the Issuer shall appoint a successor to act as
Certificate Paying Agent (which shall be a bank or trust company). The Issuer
shall cause such successor Certificate Paying Agent or any additional
Certificate Paying Agent appointed by the Issuer to execute and deliver an
instrument in which such successor Certificate Paying Agent or additional
Certificate Paying Agent shall agree with the Issuer that as Certificate Paying
Agent, such successor Certificate Paying Agent or additional Certificate Paying
Agent shall hold all sums, if any, held by it for payment to the
Certificateholders in trust for the benefit of the Certificateholders entitled
thereto until such sums shall be paid to such Certificateholders. If a successor
Certificate Paying Agent does not take office within 30 days after the retiring
Certificate Paying Agent resigns or is removed, the retiring Certificate Paying
Agent, the Administrator and the Seller, acting jointly, or the Majority
Certificateholders may petition any court of competent jurisdiction for the
appointment of a successor Certificate Paying Agent (with all costs, fees and
expenses, including attorneys’ fees and expenses, incurred by the Indenture
Trustee, in its capacity as Certificate Paying Agent, in connection with such
petition to be paid by the Issuer). The Certificate Paying Agent shall return
all unclaimed funds to the Owner Trustee and upon removal of a Certificate
Paying Agent such Certificate Paying Agent shall also return all funds in its
possession to the Owner Trustee. The rights, protections, indemnities and
immunities of the Indenture Trustee under the Indenture and the Sale and
Servicing Agreement shall apply to Wilmington Trust, National Association in its
roles as Certificate Paying Agent, Certificate Registrar and Relevant Trustee
for so long as it shall act as Certificate Paying Agent, Certificate Registrar
and/or Relevant Trustee and, to the extent applicable, to any other paying
agent, certificate registrar or authenticating agent appointed hereunder. Any
reference in this Agreement to the Certificate Paying Agent shall include any
co-paying agent unless the context requires otherwise.

SECTION 3.9. Maintenance of Office or Agency. As long as any of the Certificates
remain outstanding, the Issuer shall maintain an office or agency where
Certificates may be surrendered for registration of transfer or exchange, and
where notices and demands to or upon the Issuer in respect of the Certificates
and this Agreement may be served. The Issuer hereby initially designates the
Corporate Trust Office of the Certificate Registrar for the purposes of

 

  19  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

surrendering Certificates for registration or exchange of Certificates, and the
Corporate Trust Office of the Owner Trustee for all other purposes. The Issuer
shall give prompt written notice to the Certificateholders, the Indenture
Trustee and the Owner Trustee of the location, and of any change in the
location, of any such office or agency. If at any time the Issuer shall fail to
maintain any such office or agency or shall fail to furnish the Indenture
Trustee and the Owner Trustee with the address thereof, such surrenders, notices
and demands may be made or served at the applicable Corporate Trust Office, and
the Issuer hereby appoints the Owner Trustee as its agent to receive all such
surrenders, notices and demands.

SECTION 3.10. Relevant Trustee. Following the payment in full of principal of,
and interest on, the Notes and receipt of written notification from the
Servicer, the Certificate Paying Agent shall assume the role of Relevant Trustee
and shall perform the express obligations of the Relevant Trustee under the Sale
and Servicing Agreement. All of the same rights, protections, indemnities and
immunities of Wilmington Trust, National Association hereunder (individually and
as Certificate Paying Agent) shall be equally applicable to Wilmington Trust,
National Association in its role as Relevant Trustee under the Transaction
Documents.

SECTION 3.11. Statement to Certificateholders. To the extent the Certificate
Paying Agent has assumed the role of Relevant Trustee pursuant to the terms of
Section 3.10;

(a)    The Certificate Paying Agent may make all reports or notices required to
be provided by the Relevant Trustee under Section 4.6 of the Sale and Servicing
Agreement available via its internet website; provided, however, that the
Certificate Paying Agent shall, if requested by the Administrator, deliver any
such reports or notices in writing or via email to the Administrator. Any
information that is disseminated in accordance with the provisions of this
Section 3.11 shall not be required to be disseminated in any other form or
manner. The Certificate Paying Agent will make no representations or warranties
as to the accuracy or completeness of such documents and will assume no
responsibility therefor.

(b)    The Certificate Paying Agent’s internet website shall be initially
located at http://www.wilmingtontrustconnect.com or at such other address as
shall be specified by the Certificate Paying Agent from time to time in writing
to the Certificateholders, the Servicer, the Issuer or any Paying Agent. In
connection with providing access to the Certificate Paying Agent’s internet
website, the Certificate Paying Agent may require registration and the
acceptance of a disclaimer. The Certificate Paying Agent shall not be liable for
the dissemination of information in accordance with this Agreement. The
Certificate Paying Agent shall notify Certificateholders in writing of any
changes in the address or means of access to the eRoom where the reports are
accessible.

(c)    Upon receipt by the Certificate Paying Agent from the Seller of any
reports or general loan data, the Certificate Paying Agent will make such
reports or data available to the Certificateholders via its internet website as
specified pursuant to clause (b) above; provided, that the Certificate Paying
Agent shall not be required to forward any such reports to any Certificateholder
who is the Seller or an Affiliate of the Seller. The Certificate Paying Agent
shall have no duty or obligations to review, verify or confirm the reports or
any information contained therein, and shall have no liability in connection
therewith.

 

  20  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

ARTICLE IV

ACTIONS BY OWNER TRUSTEE

SECTION 4.1. Prior Notice to Certificateholders with Respect to Certain Matters.
With respect to the following matters, unless the Administrator notifies the
Owner Trustee that the Indenture, the Purchase Agreement or the Sale and
Servicing Agreement, as applicable, provides that the consent of the
Certificateholders shall not be required, the Owner Trustee shall not take
action unless at least 10 days before the taking of such action (or if 10 days’
advance notice is impracticable, as much advance notice as is practicable), the
Owner Trustee shall have notified the Certificateholders in writing of the
proposed action and within 10 days of such notice (or such shorter time as
specified in such notice) none of the Certificateholders shall have notified the
Owner Trustee in writing that such Certificateholder has withheld consent or
provided alternative direction:

(a)    the amendment of the Indenture by a supplemental indenture in
circumstances where the consent of any Noteholder is required;

(b)    the amendment of the Indenture by a supplemental indenture in
circumstances where the consent of any Noteholder is not required and such
amendment materially adversely affects the interests of the Certificateholders;

(c)    the amendment, change or modification of the Sale and Servicing
Agreement, or the Administration Agreement, except to cure any ambiguity or
defect or to amend or supplement any provision in a manner that would not
materially adversely affect the interests of the Certificateholders; or

(d)    the appointment pursuant to the Indenture of a successor Indenture
Trustee or the consent to the assignment by the Note Registrar or the Indenture
Trustee of its obligations under the Indenture or this Agreement, as applicable.

SECTION 4.2. Action by Certificateholders with Respect to Certain Matters. The
Owner Trustee shall not have the power, except upon the direction of the
Majority Certificateholders, to (a) except as expressly provided in the
Transaction Documents, sell the Collateral after the termination of the
Indenture in accordance with its terms, (b) remove the Administrator under the
Administration Agreement pursuant to Section 8 thereof or (c) appoint a
successor Administrator under the Administration Agreement pursuant to Section 8
thereof. The Owner Trustee shall take the actions referred to in the preceding
sentence only upon written instructions signed by the Majority
Certificateholders.

SECTION 4.3. Action by Certificateholders with Respect to Bankruptcy.

(a)    The Issuer shall not, without the prior written consent of the Owner
Trustee and 100% of the Certificateholders, commence a Bankruptcy Event with
respect

 

  21  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

to the Issuer. In considering whether to give or withhold written consent to the
Bankruptcy Event by the Issuer, the Owner Trustee, with the consent of the
Certificateholders, shall consider the interests of the Noteholders in addition
to the interests of the Issuer and whether the Issuer is insolvent. The Owner
Trustee shall have no duty to give such written consent to a Bankruptcy Event by
the Issuer if the Owner Trustee shall not have been furnished (at the expense of
the Person that requested such letter be furnished to the Owner Trustee) a
letter from an independent accounting firm of national reputation stating that
in the opinion of such firm the Issuer is then insolvent. The Owner Trustee
shall not be personally liable to any Noteholder or Certificateholder on account
of the Owner Trustee’s good faith reliance on the provisions of this Section 4.3
and no Noteholder or Certificateholder shall have any claim for breach of
fiduciary duty or otherwise against the Owner Trustee for giving or withholding
its consent to any such Bankruptcy Event.

(b)    The parties hereto stipulate and agree that no Certificateholder has the
power to commence any Bankruptcy Event on the part of the Issuer or to direct
the Owner Trustee to commence any Bankruptcy Event on the part of the Issuer
except as provided in Section 4.3(a).

SECTION 4.4. Restrictions on Certificateholders’ Power. The Certificateholders
shall not direct the Owner Trustee to take or refrain from taking any action if
such action or inaction would be contrary to any obligation of the Issuer or the
Owner Trustee under this Agreement or any of the Transaction Documents or would
be contrary to Section 2.3, nor shall the Owner Trustee be obligated to follow
any such direction, if given.

SECTION 4.5. Acts of Certificateholders; Majority Control.

(a)    Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Agreement to be given or taken by
Certificateholders may be embodied in and evidenced by one or more instruments
of substantially similar tenor signed by such Certificateholders in person or by
agents duly appointed in writing; and except as herein otherwise expressly
provided such action shall become effective when such instrument or instruments
are delivered to the Owner Trustee, and, where it is hereby expressly required,
to the Issuer. Such instrument or instruments (and the action embodied therein
and evidenced thereby) are herein sometimes referred to as the “Act” of the
Certificateholders signing such instrument or instruments. Proof of execution of
any such instrument or of a writing appointing any such agent shall be
sufficient for any purpose of this Agreement and (subject to Article VI)
conclusive in favor of the Owner Trustee and the Issuer, if made in the manner
provided in this Section 4.5.

(b)    The fact and date of the execution by any person of any such instrument
or writing may be proved in any manner that the Owner Trustee deems sufficient.

(c)    The ownership of Certificates shall be proved by the Certificate
Register.

(d)    Any request, demand, authorization, direction, notice, consent, waiver or
other action by any Certificateholder shall bind the Holder of every Certificate
issued

 

  22  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

upon the registration thereof or in exchange therefor or in lieu thereof, in
respect of anything done, omitted or suffered to be done by the Owner Trustee or
the Issuer in reliance thereon, whether or not notation of such action is made
upon such Certificate.

(e)    Except as otherwise provided herein, to the extent that there is more
than one Certificateholder, any action which may be taken or consent or
instructions which may be given by the Certificateholders under this Agreement
may be taken by the Majority Certificateholders at the time of such action. To
the extent set forth in Section 9.25(a) of the Sale and Servicing Agreement, and
subject to Sections 6.3(a) and 7.1 hereof, the Owner Trustee may act at the
written direction of one or more Certificateholders holding in the aggregate
less than 50% of the Percentage Interests. To the extent the Owner Trustee is
required to act at the direction of Certificateholders other than the Majority
Certificateholders, and receives conflicting directions from Certificateholders
holding equal Percentage Interests, it shall act in accordance with the
earliest-received such direction.

ARTICLE V

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

SECTION 5.1. Application of Trust Funds. Deposits into the Certificate
Distribution Account shall be made in accordance with the provisions of the
Indenture, the Sale and Servicing Agreement and this Agreement. On each Payment
Date, to the extent Definitive Certificates have been issued, the Certificate
Paying Agent shall withdraw from the Certificate Distribution Account and
distribute to the Certificateholders, pro rata based on the Percentage Interest
of each Certificateholder, all funds received in accordance with the provisions
of the Indenture and this Agreement. Subject to the lien of the Indenture and
Section 5.5 of this Agreement, the Certificate Paying Agent shall promptly
distribute to the Certificateholders all other amounts (if any) received by the
Certificate Paying Agent on behalf of the Issuer in respect of the Trust Estate
(pro rata based on the Percentage Interest of each such Certificateholder).
After the termination of the Indenture in accordance with its terms, the
Certificate Paying Agent, in accordance with the written direction of the
Administrator pursuant to Section 9.1(a), shall distribute all amounts received
(if any) by the Issuer, the Certificate Paying Agent and the Owner Trustee in
respect of the Trust Estate to or at the direction of the Certificateholders
subject to Section 3808(e) of the Statutory Trust Statute.

SECTION 5.2. Method of Payment. Subject to the Indenture and the Sale and
Servicing Agreement, distributions required to be made to the Certificateholders
on any Payment Date and all amounts received by the Issuer, the Indenture
Trustee or the Owner Trustee on any other date that are payable to the
Certificateholders pursuant to this Agreement or any other Transaction Document
shall be made to the Certificateholders by wire transfer, in immediately
available funds, to the account of each Certificateholder designated by the
Certificateholder to the Certificate Paying Agent and the Indenture Trustee in
writing.

SECTION 5.3. Reports by Owner Trustee to Certificateholders.

(a)    The Administrator shall prepare, or, at the request and expense of the
Administrator, the Owner Trustee shall prepare (or cause to be prepared) and the
Administrator shall sign on behalf of the Issuer, the Issuer’s tax returns, if
any, unless applicable law requires a Certificateholder or the Owner Trustee to
sign such documents.

 

  23  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

(b)    The Administrator shall prepare and deliver, or, at the request of the
Administrator, the Certificate Paying Agent shall deliver (or cause to be
delivered) to each Certificateholder, as may be required by the Code and
applicable Treasury Regulations, such information as may be required (including
Schedule K-1, if applicable) to enable each Certificateholder to prepare its
United States federal and state income tax returns.

(c)    In the event of the engagement of any accountants hereunder or pursuant
hereto including in connection with the performance of any agreed upon
procedures or any audit related to the activities of the Issuer, the Owner
Trustee shall not be liable for any claims, liabilities or expenses relating to
such accountants’ engagement or any report issued in connection with such
engagement. Dissemination of any such report other than pursuant to the
Transaction Documents or applicable law is subject to the consent of the
accountants.

(d)    As long as the Issuer is treated as a partnership for United States
federal income tax purposes and the Seller or a U.S. Affiliate is a beneficial
owner of a Certificate, to the extent allowed by the Code, the Seller or such
U.S. Affiliate shall be designated the “tax matters partner” of the Trust
pursuant to Section 6231(a)(7) of the Code and the applicable Treasury
Regulations. If neither the Seller nor an Affiliate of the Seller is a
beneficial owner of a Certificate, then the Certificateholder with the largest
Percentage Interest shall be designated the “tax matters partner” of the Issuer
pursuant to Section 6231(a)(7) of the Code and the applicable Treasury
Regulations.

(e)    In the event that the Issuer is classified as a partnership for United
States federal income tax purposes, as of a taxable year beginning after
December 31, 2017, or if later, the date that the Amended Partnership Audit
Rules apply to the Issuer, the Depositor (or a U.S. affiliate of the Depositor
if the Depositor is ineligible) is hereby designated as the partnership
representative under Section 6223(a) of the Amended Partnership Audit Rules to
the extent allowed under the law. The Issuer shall (or the Depositor shall cause
the Issuer to, or the Depositor shall instruct the Administrator on behalf of
the Issuer to), to the extent eligible, make the election under Section 6221(b)
of the Amended Partnership Audit Rules with respect to determinations of
adjustments at the partnership level and take any other action such as
disclosures and notifications necessary to effectuate such election (including
working with the Depositor to designate any designated individual required under
the law). If the election described in the preceding sentence is not available,
to the extent applicable, the Issuer shall (or the Depositor shall cause the
Issuer to, or the Depositor shall instruct the Administrator on behalf of the
Issuer to) make the election under Section 6226(a) of the Amended Partnership
Audit Rules with respect to the alternative to payment of imputed underpayment
by partnership and take any other action such as filings, disclosures and
notifications necessary to effectuate such election. Notwithstanding the
foregoing, the Issuer, Depositor and Administrator are each authorized, in its
sole discretion, to make any available election related to Sections 6221 through

 

  24  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

6241 of the Amended Partnership Audit Rules and take any action it deems
necessary or appropriate to comply with the requirements of the Code and conduct
the Issuer’s affairs under Sections 6221 through 6241 of the Amended Partnership
Audit Rules. Each Certificateholder and, if different, each beneficial owner of
a Certificate, shall promptly provide the Issuer, Depositor and Administrator
any requested information, documentation or material to enable the Issuer to
make any of the elections described in this clause (c) and otherwise comply with
Sections 6221 through 6241 of the Amended Partnership Audit Rules. Each
Certificate Owner and, if different, each beneficial owner of a Certificate
shall hold the Issuer and its affiliates harmless for any expenses or losses
(i) resulting from a beneficial owner of a Certificate not properly taking into
account or paying its allocated adjustment or liability under Section 6226 of
the Amended Partnership Audit Rules or (ii) suffered that are attributable to
the management or defense of an audit under the Amended Partnership Audit Rules
or otherwise due to actions it takes with respect to and to comply with the
rules under Sections 6221 through 6241 of the Amended Partnership Audit Rules.

SECTION 5.4. Certificate Distribution Account. The Certificate Distribution
Account shall be established as a non-interest bearing trust account pursuant to
Section 4.1 of the Sale and Servicing Agreement. Funds on deposit in the
Certificate Distribution Account shall be held uninvested. The
Certificateholders shall possess all beneficial right, title and interest in and
to all funds on deposit from time to time in the Certificate Distribution
Account and all proceeds thereof. Except as otherwise provided herein, in the
Indenture or in the Sale and Servicing Agreement, the Certificate Distribution
Account shall be under the sole dominion and control of the Certificate Paying
Agent for the benefit of the Certificateholders. If, at any time, the
Certificate Distribution Account ceases to be an Eligible Account, the Servicer
on behalf of the Issuer, shall, within ten (10) Business Days (or such longer
period) after becoming aware of the fact, establish a new Certificate
Distribution Account as an Eligible Account and shall direct the Certificate
Paying Agent to transfer any cash then on deposit in the Certificate
Distribution Account to such new Certificate Distribution Account.

SECTION 5.5. Withholding.

(a)    If any withholding tax is imposed on the Issuer’s payment, distribution
or allocation of income to a Certificateholder, such tax shall reduce the amount
otherwise distributable to the Certificateholder in accordance with this
Section 5.5; provided that the Owner Trustee, the Indenture Trustee or the
Certificate Paying Agent shall not have an obligation to withhold any such
amount if and for so long as the Seller or a U.S. Affiliate of the Seller is the
sole Certificateholder. The Owner Trustee, the Indenture Trustee or the
Certificate Paying Agent is hereby authorized and directed to retain from
amounts otherwise distributable to the Certificateholders sufficient funds for
the payment of any tax that is legally owed by the Issuer (but such
authorization shall not prevent the Owner Trustee, the Indenture Trustee or the
Certificate Paying Agent from contesting any such tax in appropriate proceedings
and withholding payment of such tax, if permitted by law, pending the outcome of
such proceedings). The amount of any withholding tax imposed with respect to a
Certificateholder shall be treated as cash distributed to such Certificateholder
at the time it is withheld by the Issuer and remitted to the appropriate taxing
authority. If there is a possibility that withholding tax is payable with
respect to a payment, distribution or allocation of income, the Owner Trustee,
the Indenture Trustee or the Certificate Paying Agent may in its sole discretion
withhold such amounts in accordance with this Section 5.5.

 

  25  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

(b)    With respect to any and all payments to a Certificateholder, (i) the
Certificateholder will provide to the applicable withholding agent (including
the Owner Trustee, the Indenture Trustee or the Certificate Paying Agent), any
documentation or certification required or reasonably appropriate for the such
withholding agent to satisfy its obligations with respect to FATCA, if any, and
to determine whether any withholding tax may be required to be withheld pursuant
to FATCA; and (ii) the Certificateholder acknowledges and agrees that the
applicable withholding agent (including, if applicable, the Owner Trustee, the
Indenture Trustee or the Certificate Paying Agent) shall have the right to
deduct and withhold any required U.S. withholding tax, including any withholding
tax pursuant to FATCA, on any amounts payable with respect to the Certificates
(without any corresponding gross-up or other indemnification) if any such
Certificateholder or beneficial owner either is subject to withholding under
FATCA, fails to comply with the documentation requirements in clause (i), or
otherwise fails to establish a complete exemption from such withholding tax to
the reasonable satisfaction of the applicable withholding agent (including, if
applicable, the Owner Trustee, the Indenture Trustee or the Paying Agent).

SECTION 5.6. Preservation of Information; Communications to Certificateholders.

(a)    The Certificate Registrar shall preserve, in as current a form as is
reasonably practicable, the names and addresses of Certificateholders received
in its capacity as the Certificate Registrar and provide a copy thereof to the
Owner Trustee and Certificate Paying Agent; provided, however, that so long as
the Certificate Paying Agent is the Certificate Registrar, no list separate from
the Certificate Register shall be required to be provided to the Certificate
Paying Agent.

(b)    The Certificateholders may communicate with other Certificateholders with
respect to their rights under this Agreement or under the Certificates. Upon
receipt by the Certificate Registrar of any written request by three or more
Certificateholders or by one or more Certificateholders holding in the aggregate
more than 25% of the Percentage Interests to receive a copy of the most current
list of Certificateholders together with a copy of the communication that the
applicant proposes to send, the Certificate Registrar shall, at the expense of
the Issuer, distribute such list to the requesting Certificateholders; provided,
that the Certificate Registrar may elect not to afford the requesting
Certificateholders access to the list of Certificateholders if it agrees to mail
the desired communication or proxy, on behalf of and at the expense of the
requesting Certificateholders, to all Certificateholders.

(c)    The Certificate Registrar shall promptly give notice to each
Certificateholder of any change in the Indenture Trustee’s website pursuant to
which the statement pursuant to Section 4.6 of the Sale and Servicing Agreement
is made available of which it has been provided notice pursuant to Section 4.6
of the Sale and Servicing Agreement.

 

  26  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

SECTION 5.7. Rule 144A Information. At any time when the Issuer is not subject
to Section 13 or 15(d) of the Exchange Act and is not exempt from reporting
pursuant to Rule 12g3-2(b) under the Exchange Act, upon the request of a
Certificateholder, the Seller shall promptly furnish or cause to be furnished
Rule 144A Information to such Certificateholder, to a prospective purchaser of
such Certificate designated by such Certificateholder or to the Certificate
Registrar for delivery to such Certificateholder or a prospective purchaser
designated by such Certificateholder in order to permit compliance by such
Certificateholder with Rule 144A in connection with the resale of such
Certificate by such Certificateholder.

ARTICLE VI

AUTHORITY AND DUTIES OF OWNER TRUSTEE

SECTION 6.1. General Authority. The Owner Trustee is authorized and directed to
execute and deliver (i) the Transaction Documents to which the Issuer is named
as a party and (ii) each certificate or other document attached as an exhibit to
or contemplated by the Transaction Documents to which the Issuer or the Owner
Trustee is named as a party and any amendment thereto, in each case, in such
form as the Seller shall approve, as evidenced conclusively by the Owner
Trustee’s execution thereof, and at the written direction of the Seller, to
execute on behalf of the Issuer and to direct the Indenture Trustee to
authenticate and deliver Class A-1 Notes in the aggregate principal amount of
$141,000,000, Class A-2-A Notes in the aggregate principal amount of
$170,000,000, Class A-2-B Notes in the aggregate principal amount of
$70,000,000, Class A-3 Notes in the aggregate principal amount of $111,920,000,
Class B Notes in the aggregate principal amount of $159,000,000, Class C Notes
in the aggregate principal amount of $207,400,000, Class D Notes in the
aggregate principal amount of $187,360,000 and Class E Notes in the aggregate
principal amount of $63,600,000. In addition to the foregoing, the Owner Trustee
is authorized, but shall not be obligated, to take all actions required of the
Issuer pursuant to the Transaction Documents. The Owner Trustee is further
authorized from time to time to take such action as the Seller, the
Administrator or the Majority Certificateholders direct in writing with respect
to the Transaction Documents, except to the extent that this Agreement expressly
requires the consent of each Certificateholder for such action.

SECTION 6.2. General Duties. It shall be the duty of the Owner Trustee to
discharge (or cause to be discharged) all of its express responsibilities under
this Agreement and the other Transaction Documents to which it is a party.
Notwithstanding the foregoing, the Owner Trustee shall be deemed to have
discharged its duties and responsibilities hereunder and under the Transaction
Documents to the extent the Administrator has agreed in the Administration
Agreement to perform any act or to discharge any duty of the Issuer or the Owner
Trustee hereunder or under any Transaction Document, and the Owner Trustee shall
not be liable for the default or failure of the Administrator to carry out its
obligations under the Administration Agreement and shall have no duty to monitor
the performance of the Administrator or any other Person under the
Administration Agreement or any other document. The Owner Trustee shall have no
obligation to administer, service or collect the Receivables or to maintain,
monitor or otherwise supervise the administration, servicing or collection of
the Receivables.

 

  27  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

SECTION 6.3. Action upon Instruction.

(a)    Subject to Article IV, and in accordance with the Transaction Documents,
the Certificateholders may, by written instruction, direct the Owner Trustee or
the Administrator in the management of the Issuer. Such direction may be
exercised at any time by written instruction of the Certificateholders pursuant
to Article IV. The Owner Trustee shall not be required to take any discretionary
action to investigate or review any matter without direction from the Majority
Certificateholders. Further, with respect to provisions hereunder that provide
for instruction by the Certificateholders, for so long as all outstanding
Certificates are Book-Entry Certificates, if the Owner Trustee shall have
notified the Certificateholders in writing of a proposed action and within 15
Business Days of such notice none of the Certificateholders shall have notified
the Owner Trustee in writing that such Certificateholder has withheld consent or
provided alternative instruction, the Owner Trustee, in the place of
Certificateholder instruction hereunder, may accept and rely on written
instruction of the Administrator. If subsequently the Owner Trustee receives
alternative written instruction from the Certificateholders, such subsequent
instruction shall control.

(b)    The Owner Trustee shall not be required to take any action hereunder or
under any Transaction Document if the Owner Trustee shall have reasonably
determined or been advised by counsel that such action is likely to result in
liability on the part of the Owner Trustee or is contrary to the terms hereof or
of any Transaction Document or is otherwise contrary to law.

(c)    Whenever the Owner Trustee is unable to decide between alternative
courses of action permitted or required by the terms of this Agreement or any
Transaction Document or is unsure as to the application of any provision of this
Agreement or any Transaction Document or any such provision is ambiguous as to
its application, or is, or appears to be, in conflict with any other applicable
provision, or in the event that this Agreement permits any determination by the
Owner Trustee or is silent or is incomplete as to the course of action that the
Owner Trustee is required to take with respect to a particular set of facts, or
more than one methodology can be used to make any determination or calculation
to be performed by the Owner Trustee hereunder, the Owner Trustee shall promptly
give notice (in such form as shall be appropriate under the circumstances) to
the Certificateholders requesting instruction as to the course of action to be
adopted or application of such provision, and to the extent the Owner Trustee
acts or refrains from acting in good faith in accordance with any written
instruction of the Majority Certificateholders (or, if specifically required
hereunder, all Certificateholders) received, the Owner Trustee shall not be
liable on account of such action or inaction to any Person. If the Owner Trustee
shall not have received appropriate instruction within ten days of such notice
(or within such shorter period of time as reasonably may be specified in such
notice or may be necessary under the circumstances) it may, but shall be under
no duty to, take or refrain from taking any action and shall have no liability
to any Person for such action or inaction. For the avoidance of doubt, the Owner
Trustee shall be fully protected by the indemnification provisions applicable to
it under this agreement in connection with any action the Owner Trustee takes or
refrains from taking in accordance with this paragraph.

 

  28  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

SECTION 6.4. No Duties Except as Specified in this Agreement or in Instructions.
The Owner Trustee shall not have any duty or obligation to manage, make any
payment with respect to, register, record, sell, dispose of, or otherwise deal
with the Trust Estate, or to otherwise take or refrain from taking any action
under, or in connection with, any document contemplated hereby to which the
Issuer or the Owner Trustee is a party, except as expressly provided by the
terms of this Agreement or in any document or written instruction received by
the Owner Trustee pursuant to Section 6.3; and no implied duties (including
fiduciary duties existing at law or in equity) or obligations shall be read into
this Agreement or any Transaction Document against the Owner Trustee. The Owner
Trustee shall have no responsibility for the preparation, correctness, accuracy,
existence, or filing of any financing or continuation statement in any public
office at any time or the validity, existence, perfection or maintenance of the
perfection of any security interest or lien granted to it or to the Issuer
hereunder or under any Transaction Document, nor shall the Owner Trustee have
any responsibility to monitor the performance of any collateral, or to prepare
or file any tax (subject to Section 5.3(a)), qualification to do business,
license, Commission or other securities law filing, or other regulatory filing
or report for the Issuer, or to record this Agreement or any Transaction
Document. Wells Fargo nevertheless agrees that it will, at its own cost and
expense, promptly take all action as may be necessary to discharge any Liens on
any part of the Trust Estate that result from actions by, or claims against,
Wells Fargo that are not related to the ownership or the administration of the
Trust Estate or the Trust.

SECTION 6.5. No Action Except under Specified Documents or Instructions. The
Owner Trustee shall not manage, control, use, sell, dispose of or otherwise deal
with any part of the Trust Estate except (i) in accordance with the powers
granted to and the authority conferred upon the Owner Trustee pursuant to this
Agreement, (ii) in accordance with the Transaction Documents and (iii) in
accordance with any document or instruction delivered to the Owner Trustee
pursuant to Section 6.3.

SECTION 6.6. Restrictions. The Owner Trustee shall not take any action that, to
the actual knowledge of a Responsible Officer of the Owner Trustee, (a) is
inconsistent with the purposes of the Issuer set forth in Section 2.3 or
(b) would (i) affect the treatment of the Notes as indebtedness for United
States federal income, state and local income, franchise and value added tax
purposes, (ii) be deemed to cause a taxable exchange of the Notes for United
States federal income or state income or franchise tax purposes or (iii) cause
the Issuer or any portion thereof to be treated as an association or publicly
traded partnership taxable as a corporation for United States federal income,
state and local income or franchise and value added tax purposes or (c) be
contrary to applicable law. None of the Certificateholders, the Administrator,
the Servicer nor the Seller shall direct the Owner Trustee to take action that
would violate the provisions of this Section 6.6.

 

  29  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

ARTICLE VII

CONCERNING OWNER TRUSTEE

SECTION 7.1. Acceptance of Trusts and Duties.

(a)    The Owner Trustee accepts the trusts hereby created and agrees to perform
its express duties hereunder with respect to such trusts but only upon the terms
of this Agreement. To the fullest extent permitted by law, neither the Owner
Trustee nor any of its officers, directors, employees, agents or affiliates
shall have any implied duties (including fiduciary duties) or liabilities
otherwise existing at law or in equity with respect to the Trust, which implied
duties and liabilities are hereby eliminated. Every provision of this Agreement
relating to the conduct or affecting the liability of or affording protection to
the Trustee shall be subject to the provisions of this Article. The Owner
Trustee also agrees to disburse all moneys actually received by it constituting
part of the Trust Estate upon the terms of the Transaction Documents and this
Agreement. The Owner Trustee shall not be personally liable or accountable
hereunder or under any Transaction Document under any circumstances
notwithstanding anything herein or in the Transaction Documents to the contrary,
except for losses to the extent arising from (i) its own willful misconduct, bad
faith or gross negligence in the performance of its express duties hereunder,
(ii) the inaccuracy of any representation or warranty contained in Section 7.4
expressly made by Wells Fargo, in its individual capacity or (iii) the failure
of Wells Fargo to perform obligations expressly undertaken by it in the last
sentence of Section 6.4, in each case as determined by a court of competent
jurisdiction or otherwise agreed by the Servicer and Wells Fargo. In particular,
but not by way of limitation (and subject to the exemptions set forth in the
preceding sentence):

(1)    The Owner Trustee shall not be liable for any action taken, or error of
judgment made in good faith by any officer or employee of the Owner Trustee.

(2)    The Owner Trustee shall not be personally liable for the payment of any
tax imposed on the Issuer or amounts that are includable in the federal gross
income of the Certificateholders.

(3)    No provision of this Agreement shall require the Owner Trustee to expend
or risk funds or otherwise incur any financial liability in the performance of
any of the Owner Trustee’s duties or powers hereunder.

(4)    The Owner Trustee shall not be liable with respect to any action taken or
omitted to be taken by the Certificate Registrar or the Certificate Paying Agent
(when not the Owner Trustee) or by the Issuer, the Administrator, the Indenture
Trustee, the Servicer or any other Person, and the Owner Trustee shall not be
liable for monitoring, performing or supervising the performance of any
obligations or duties under this Agreement, the Administration Agreement, the
Sale and Servicing Agreement or the Indenture, or under any other document
contemplated hereby or thereby, which are to be performed by the Issuer, the
Certificate Registrar, the Certificate Paying Agent, the Administrator, the
Indenture Trustee, the Servicer or any other Person under such documents and may
conclusively assume performance of the same absent written notice to the
contrary received by a Responsible Officer of the Owner Trustee.

 

  30  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

(5)    The Owner Trustee shall not be responsible for or in respect of the
recitals herein, the validity, sufficiency or enforceability of this Agreement,
the Notes or the Certificate or for the due execution hereof by the Seller or
for the form, character, genuineness, sufficiency, value or validity of the
Trust Estate or for or in respect of the validity, sufficiency or enforceability
of the Transaction Documents, the Notes or the Certificates or any other
document contemplated hereby or thereby to which the Owner Trustee is not a
party in its individual capacity.

(6)    Notwithstanding anything contained herein or in any of the Transaction
Documents to the contrary, the Owner Trustee shall not be required to take any
action in any jurisdiction other than in the State of Delaware if the taking of
such action will (i) require the consent or approval or authorization or order
of or the giving of notice to, or the registration with or taking of any action
in respect of, any state or other governmental authority or agency of any
jurisdiction other than the State of Delaware; (ii) result in any fee, tax or
other governmental charge under the laws of any jurisdiction or any political
subdivisions thereof in existence on the date hereof other than the State of
Delaware becoming payable by the Owner Trustee; or (iii) subject the Owner
Trustee to personal jurisdiction in any jurisdiction other than the State of
Delaware for causes of action arising from acts unrelated to the consummation of
the transactions by the Owner Trustee contemplated hereby.

(7)    The Owner Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in accordance with the instructions of the Majority
Certificateholders (or Certificateholders other than the Majority
Certificateholders pursuant to Section 9.25(a) of the Sale and Servicing
Agreement), the Servicer, the Seller or the Administrator.

(8)    The Owner Trustee shall not be under any duty to exercise any of the
rights or powers vested in it by this Agreement, or to institute, conduct or
defend any investigation, proceeding or litigation under this Agreement or
otherwise or in relation to this Agreement or any Transaction Document, at the
request, order or written direction of the Certificateholders, unless such
Certificateholders have offered to provide to the Owner Trustee, to the extent
requested by the Owner Trustee, security or indemnity satisfactory to it against
the costs, expenses and liabilities that may be incurred by the Owner Trustee
therein or thereby. The permissive right of the Owner Trustee to perform any
discretionary act or exercise any privilege enumerated in this Agreement or in
any other Transaction Document shall not be construed as a duty. The Owner
Trustee shall not be liable for the performance of any discretionary act
enumerated in this Agreement or in any other Transaction Document other than for
its gross negligence, bad faith or willful misconduct in the performance of any
such act.

(9)    Any funds deposited with the Owner Trustee hereunder may be held in a non
interest bearing account, and the Owner Trustee shall not be liable for any
interest thereon or for any loss as a result of the investment thereof at the
direction of the Certificateholders or any other Person.

 

  31  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

(10)    The Owner Trustee shall not be deemed to have actual knowledge of, and
shall not be required to act upon (including the sending of any notice), any
fact or event including any Default, Event of Default or Servicer Replacement
Event unless a Responsible Officer of the Owner Trustee has received written
notice of such fact or event and such notice references the Trust or this Trust
Agreement. The Owner Trustee shall not be deemed to have actual or constructive
knowledge of publicly available information or information contained in monthly
distribution reports or other reports delivered under the Transaction Documents
(other than any reports the Owner Trustee is expressly required to review
pursuant to the terms hereof). Knowledge or information acquired by Wells Fargo
in its capacity as the Owner Trustee hereunder shall not be imputed to Wells
Fargo in any other role which it may have under any other Transaction Document
or under any other document, nor shall it be imputed to any affiliate, line of
business or other division of Wells Fargo (and vice versa).

(b)    Under no circumstances shall the Owner Trustee be personally liable
hereunder for any indebtedness of the Issuer.

(c)    Under no circumstance shall the Owner Trustee be liable for any
representation, warranty, covenant, or obligation or indebtedness of the Issuer
or any other Person hereunder or under the other Transaction Documents or any
other agreement, document or certificate contemplated by the foregoing.

(d)    In no event shall the Owner Trustee be liable for any damages in the
nature of punitive, special, indirect or consequential damages however styled,
including lost profits, or for losses due to forces beyond the control of the
Owner Trustee, including strikes, work stoppages, acts of war or terrorism,
insurrection, revolution, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services provided to the Owner Trustee; it being
understood that the Owner Trustee shall use reasonable efforts which are
consistent with accepted practice in the banking industry to resume performances
as soon as practicable under the circumstances.

SECTION 7.2. Furnishing of Documents. The Owner Trustee shall furnish to the
Certificateholders promptly upon receipt of a written request therefor,
duplicates or copies of all reports, notices, requests, demands, certificates,
financial statements and any other instruments furnished to the Owner Trustee
under the Transaction Documents.

SECTION 7.3. Notice of Events of Default and Servicer Replacement Event. The
Owner Trustee shall promptly upon receipt of a list of Certificateholders from
the Certificate Registrar give notice to each Certificateholder of any
(a) Default or Event of Default of which a Responsible Officer of the Owner
Trustee has been provided written notice pursuant to Section 6.5 of the
Indenture and (b) Servicer Replacement Event of which a Responsible Officer of
the Owner Trustee has been provided written notice pursuant to Section 7.1 of
the Sale and Servicing Agreement. The Owner Trustee shall have no duty to
investigate, verify or take any action to determine whether any Default, Event
of Default or Servicer Replacement Event has in fact occurred and shall have no
duty to make any determination as to the materiality of any fact,

 

  32  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

matter or event, or to make any demand or claim for repurchase of Receivables.
The Owner Trustee shall have no duty to enforce remedies for breaches of
representations and warranties under any Transaction Document.

SECTION 7.4. Representations and Warranties. Wells Fargo hereby represents and
warrants to the Seller for the benefit of the Certificateholders, that:

(a)    It is a national banking association duly formed and validly existing
under the federal laws of the United States of America and having an office
within the State of Delaware. It has all requisite corporate power and authority
to execute, deliver and perform its obligations under this Agreement.

(b)    It has taken all corporate action necessary to authorize the execution
and delivery by it of this Agreement, and this Agreement will be executed and
delivered by one of its officers who is duly authorized to execute and deliver
this Agreement on its behalf.

(c)    This Agreement constitutes a legal, valid and binding obligation of the
Owner Trustee, enforceable against the Owner Trustee in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws affecting enforcement of the rights of creditors of banks generally and to
equitable limitations on the availability of specific remedies.

(d)    Neither the execution nor the delivery by it of this Agreement, nor the
consummation by it of the transactions contemplated hereby nor compliance by it
with any of the terms or provisions hereof will contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Owner Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or by-laws.

SECTION 7.5. Reliance; Advice of Counsel.

(a)    The Owner Trustee may conclusively rely on and shall incur no personal
liability to anyone in acting upon any signature, instrument, notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
document or paper believed by it to be genuine and believed by it to be signed
by the proper party or parties. The Owner Trustee shall not be responsible for
the content or accuracy of any such document provided to the Owner Trustee and
need not investigate, evaluate, verify or re-calculate or independently
determine the accuracy of any report, certificate, information, statement,
representation or warranty or any fact of matter stated in any such document and
may conclusively rely as to the truth of the statements, facts (including the
correctness of any numbers or calculations) and the correctness of the opinions
expressed therein. The Owner Trustee may accept a certified copy of a resolution
of the board of directors or other governing body of any corporate party as
conclusive evidence that such resolution has been duly adopted by such body and
that the same is in full force and effect. As to any fact or matter the method
of the determination of which is not specifically prescribed

 

  33  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

herein, the Owner Trustee may for all purposes hereof rely on a certificate,
signed by the president or any vice president or by the treasurer, secretary or
other Authorized Officers of the relevant party, as to such fact or matter, and
such certificate shall constitute full protection to the Owner Trustee for any
action taken or omitted to be taken by it in good faith in reliance thereon.
Prior to taking or refraining from taking any action hereunder, the Owner
Trustee shall be entitled to request, receive, rely upon and act in accordance
with, officer’s certificates or opinions of counsel provided at the expense of
the party requesting the Owner Trustee to take such action or inaction.

(b)    In the exercise or administration of the trusts hereunder and in the
performance of its duties and obligations under this Agreement or the other
Transaction Documents, the Owner Trustee (i) may act directly or through agents
or attorneys, custodians or nominees, but the Owner Trustee shall not be
personally liable for the conduct or misconduct of such agents, custodians,
nominees (including Persons acting under a power of attorney) or attorneys
selected in good faith and (ii) may consult with and conclusively rely upon the
advice of counsel, accountants and other skilled Persons knowledgeable in the
relevant area to be selected in good faith and employed by it at the expense of
the Issuer. The Owner Trustee shall not be personally liable for anything done,
suffered or omitted in good faith by it in accordance with the opinion or advice
of any such counsel, accountants or other such Persons.

(c)    In connection with the delivery of any information to the Owner Trustee
by the Servicer or any other party to the Transaction Documents where the Owner
Trustee is required to use such information in connection with the preparation
or distribution of reports to Certificateholders or other parties, the Owner
Trustee is entitled to conclusively rely on the accuracy of all such information
and shall not be required to investigate or reconfirm its accuracy and shall not
be liable in any manner whatsoever for any errors, inaccuracies or incorrect
information resulting from the use of this information.

SECTION 7.6. Not Acting in Individual Capacity. Except as provided in this
Article VII, in accepting the trusts hereby created, Wells Fargo acting solely
as the Owner Trustee hereunder and not in its individual capacity and all
Persons having any claim against the Owner Trustee by reason of the transactions
contemplated by this Agreement or any Transaction Document shall look only to
the Trust Estate for payment or satisfaction thereof.

SECTION 7.7. The Owner Trustee May Own Notes. The Owner Trustee in its
individual or any other capacity may become the owner or pledgee of Notes. The
Owner Trustee may deal with the Seller, the Indenture Trustee, the
Administrator, the Underwriters and their respective Affiliates in banking
transactions with the same rights as it would have if it were not the Owner
Trustee, and the Seller, the Indenture Trustee, the Administrator, the
Underwriters and their respective Affiliates may maintain normal commercial
banking relationships with the Owner Trustee and its Affiliates.

SECTION 7.8. Compliance with Patriot Act. In order to comply with laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions,

 

  34  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

including those relating to the funding of terrorist activities and money
laundering (“Applicable Law”), each of the Owner Trustee and the Certificate
Paying Agent is required to obtain, verify and record certain information
relating to individuals and entities which establish or maintain a business
relationship with the Owner Trustee or Certificate Paying Agent, as applicable.
Accordingly, the Seller shall cause to be provided to the Owner Trustee or
Certificate Paying Agent, as applicable, upon its reasonable request from time
to time such identifying information and documentation as may be available to
the Seller in order to enable the Owner Trustee and the Certificate Paying Agent
to comply with Applicable Law.

ARTICLE VIII

COMPENSATION OF OWNER TRUSTEE

SECTION 8.1. The Owner Trustee’s Compensation. The Issuer shall cause the
Servicer to pay to Wells Fargo pursuant to Section 3.11 of the Sale and
Servicing Agreement from time to time compensation, respectively, for all
services rendered by Wells Fargo under this Agreement pursuant to a fee letter
between the Servicer and the Owner Trustee (which compensation shall not be
limited by any provision of law in regard to the compensation of a trustee of an
express trust). The Servicer, pursuant to Section 3.11 of the Sale and Servicing
Agreement and the fee letter between the Servicer and the Owner Trustee, shall
reimburse Wells Fargo upon its request for all reasonable expenses,
disbursements and advances incurred or made by Wells Fargo in accordance with
any provision of this Agreement (including the reasonable compensation, expenses
and disbursements of such agents, experts and counsel as Wells Fargo may employ
in connection with the exercise, enforcement and performance of its rights and
its duties hereunder or amendments or modifications hereto, including but not
limited to expenses related to Sections 4.3 and 5.3 hereof), except any such
expense may be attributable to its willful misconduct, gross negligence (other
than an error in judgment) or bad faith. To the extent not paid by the Servicer,
such fees and reasonable expenses shall be paid by the Issuer in accordance with
Section 4.4 of the Sale and Servicing Agreement or Section 5.4(b) of the
Indenture, as applicable. The provisions of this Section 8.1 shall survive the
termination of this Agreement and the resignation or removal of the Owner
Trustee.

SECTION 8.2. Indemnification. The Seller hereby agrees to cause the Servicer to
indemnify Wells Fargo in its individual capacity and as trustee (including as
Owner Trustee) and its successors, assigns, directors, officers, employees and
agents (collectively, the “Indemnified Parties”) from and against any and all
loss, liability, expense, tax, penalty, damage, judgment, cost, action, suit or
claim (including reasonable attorney’s fees and expenses, court costs and other
legal expenses, including but not limited to those incurred in connection with
the defense of any suit, claim, action or proceeding brought against the Trust
or an Indemnified Party, or in connection with any suit, claim, action or
proceeding brought by an Indemnified Party for enforcement (including
enforcement of its indemnification rights) or otherwise against the Seller, the
Servicer or any other Person under the Transaction Documents) of any kind and
nature whatsoever (collectively, “Expenses”) which may at any time be imposed
on, incurred by, or asserted against Wells Fargo in its individual capacity and
as trustee or any Indemnified Party in any way relating to or arising out of
this Agreement, the other Transaction Documents, the Trust Estate, the
administration of the Trust Estate or the action or inaction of Wells Fargo
hereunder

 

  35  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

or the enforcement of their respective rights (including indemnification rights)
under the Transaction Documents; provided, however, that the Servicer shall not
be liable for or required to indemnify Wells Fargo from and against any of the
foregoing Expenses if determined by a court of competent jurisdiction or
otherwise agreed by the Servicer and Wells Fargo to be arising or resulting from
(i) Wells Fargo’s own willful misconduct, bad faith or gross negligence,
(ii) the inaccuracy of any representation or warranty contained in Section 7.4
expressly made by Wells Fargo in its individual capacity, (iii) liabilities
arising from the failure of Wells Fargo to perform obligations expressly
undertaken by it in the last sentence of Section 6.4 or (iv) taxes, fees or
other charges on, based on or measured by, any fees, commissions or compensation
received by the Owner Trustee and, until such determination, any such
Indemnified Party shall be entitled to indemnification hereunder. To the extent
not timely paid by the Servicer, such indemnification shall be paid by the
Issuer out of trust assets in accordance with, and solely to the extent set
forth in, Section 4.4 of the Sale and Servicing Agreement or Section 5.4(b) of
the Indenture, as applicable. The provisions of this Section 8.2 shall survive
the termination of this Agreement and the resignation or removal of the Owner
Trustee.

SECTION 8.3. Payments to the Owner Trustee. Any amounts paid to the Owner
Trustee pursuant to this Article VIII and the Sale and Servicing Agreement or
the Indenture shall be deemed not to be a part of the Trust Estate immediately
after such payment. The provisions of this Section 8.3 shall survive the
termination of this Agreement and the resignation or removal of the Owner
Trustee.

ARTICLE IX

TERMINATION OF TRUST AGREEMENT

SECTION 9.1. Dissolution of Issuer. The Issuer shall wind up and dissolve upon
the latest of (1) satisfaction and discharge of the Indenture, (2) the Optional
Purchase of the Trust Estate pursuant to the Sale and Servicing Agreement or
(3) the final distribution from the Collection Account established pursuant to
Section 4.1(a)(i) of the Sale and Servicing Agreement. The bankruptcy,
liquidation, dissolution, death or incapacity of a Certificateholder shall not
(x) operate to terminate this Agreement or the Issuer, nor (y) entitle such
Certificateholder’s legal representatives or heirs to claim an accounting or to
take any action or proceeding in any court for a partition or winding up of all
or any part of the Issuer or Trust Estate nor (z) otherwise affect the rights,
obligations and liabilities of the parties hereto.

(a)    Upon receipt of written notice from the Servicer of any dissolution and
termination of the Issuer, specifying the Payment Date upon which
Certificateholders shall surrender their Certificates to the Certificate
Registrar for payment of the final distribution and cancellation, and if the
Certificate Registrar is notified of a redemption of the Notes by the
Administrator or the Issuer pursuant to Section 10.1(c) of the Indenture, the
Certificate Registrar shall mail such notice to the Certificateholders within
five (5) Business Days of the Certificate Registrar’s receipt of such notice
from the Servicer, Issuer or Administrator. Each such notice to a
Certificateholder shall state (i) the Payment Date upon or with respect to which
final payment of the Certificates shall be made upon presentation and surrender
of the Certificates at the office of the Certificate

 

  36  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

Registrar therein designated, (ii) the amount of any such final payment and
(iii) that the Record Date otherwise applicable to such Payment Date is not
applicable and that payments are being made only upon presentation and surrender
of the Certificates at the office of the Certificate Registrar therein
specified. The Certificate Registrar shall give such notice to the Owner Trustee
(if other than the Certificate Registrar) and the Certificate Paying Agent (if
other than the Certificate Registrar) at the time such notice is given to
Certificateholders. Upon presentation and surrender of each Certificate, the
Certificate Registrar or the Certificate Paying Agent, at the written direction
of the Administrator, shall cause to be distributed to such Certificateholders,
subject to Section 3808 of the Statutory Trust Statute, amounts distributable on
such Payment Date pursuant to Article V hereof.

(b)    In the event that any of the Certificateholders shall not surrender their
Certificates for cancellation within six (6) months after the date specified in
the above mentioned written notice, the Certificate Registrar shall give a
second written notice to the remaining Certificateholders to surrender their
Certificates for cancellation and receive the final distribution with respect
thereto. If within one (1) year after the second notice any of the Certificates
shall not have been surrendered for cancellation, the Certificate Registrar may
take appropriate steps, or may appoint an agent to take appropriate steps, to
contact the remaining Certificateholders concerning surrender of their
Certificates and the cost thereof shall be paid out of the funds and other
assets that shall remain subject to this Agreement. Subject to applicable
escheat laws, any funds remaining in the Trust Estate after exhaustion of such
remedies shall be distributed by the Certificate Paying Agent to the last
Certificateholder of record identified in the Certificate Register for each such
remaining Certificate.

SECTION 9.2. Termination of Trust Agreement. Upon dissolution of the Issuer, the
Administrator shall wind up the business and affairs of the Issuer as required
by Section 3808 of the Statutory Trust Statute. Upon the satisfaction and
discharge of the Indenture, and receipt of a certificate from the Indenture
Trustee stating that all Noteholders have been paid in full and that the
Indenture Trustee is aware of no claims remaining against the Issuer in respect
of the Indenture and the Notes, the Administrator, in the absence of actual
knowledge of any other claim against the Issuer, shall be deemed to have made
reasonable provision to pay all claims and obligations (including conditional,
contingent or unmatured obligations) for purposes of Section 3808(e) of the
Statutory Trust Statute. The Certificate Paying Agent, upon surrender of the
outstanding Certificates shall distribute the remaining Trust Estate (if any) in
accordance with Article V hereof and, at the written direction and expense of
the Administrator, the Owner Trustee shall cause the Certificate of Trust to be
cancelled by filing a certificate of cancellation with the Delaware Secretary of
State in accordance with the provisions of Section 3810 of the Statutory Trust
Statute, at which time the Issuer shall terminate and this Agreement (other than
Article VIII) shall be of no further force or effect.

SECTION 9.3. Limitations on Termination. Except as provided in Section 9.1,
neither the Seller nor the Certificateholders shall be entitled to revoke or
terminate the Issuer.

 

  37  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

ARTICLE X

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL

OWNER TRUSTEES

SECTION 10.1. Eligibility Requirements for the Owner Trustee. The Owner Trustee
shall at all times be a bank (i) authorized to exercise corporate trust powers,
(ii) having a combined capital and surplus of at least $50,000,000 and
(iii) subject to supervision or examination by Federal or state authorities. If
such bank shall publish reports of condition at least annually, pursuant to law
or to the requirements of the aforesaid supervising or examining authority, then
for the purpose of this Section 10.1, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. The Owner Trustee shall at
all times be a person satisfying the provisions of Section 3807(a) of the
Statutory Trust Statute. In case at any time the Owner Trustee shall cease to be
eligible in accordance with the provisions of this Section 10.1, the Owner
Trustee shall resign immediately in the manner and with the effect specified in
Section 10.2.

SECTION 10.2. Resignation or Removal of the Owner Trustee. The Owner Trustee may
at any time resign and be discharged from the trusts hereby created by giving
written notice thereof to the Seller, the Administrator, the Servicer, the
Indenture Trustee and the Certificateholders. Upon receiving such notice of
resignation, the Seller and the Administrator, acting jointly, shall promptly
appoint a successor Owner Trustee which satisfies the eligibility requirements
set forth in Section 10.1 by written instrument, in duplicate, one copy of which
instrument shall be delivered to the resigning Owner Trustee and one copy to the
successor Owner Trustee. If no successor Owner Trustee shall have been so
appointed and have accepted appointment within 30 days after the giving of such
notice of resignation, the resigning Owner Trustee may petition any court of
competent jurisdiction for the appointment of a successor Owner Trustee;
provided, however, that such right to appoint or to petition for the appointment
of any such successor shall in no event relieve the resigning Owner Trustee from
any obligations otherwise imposed on it under the Transaction Documents until
such successor has in fact assumed such appointment.

If at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of Section 10.1 and shall fail to resign after written request
therefor by the Seller or the Administrator, or if at any time the Owner Trustee
shall be legally unable to act, or shall be adjudged bankrupt or insolvent, or a
receiver of the Owner Trustee or of its property shall be appointed, or any
public officer shall take charge or control of the Owner Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation, then the Seller or the Administrator may remove the Owner Trustee.
If the Seller or the Administrator shall remove the Owner Trustee under the
authority of the immediately preceding sentence, the Seller and the
Administrator, acting jointly, shall promptly appoint a successor Owner Trustee
by written instrument, in duplicate, one copy of which instrument shall be
delivered to the outgoing Owner Trustee so removed and one copy to the successor
Owner Trustee and shall pay all fees owed to the outgoing Owner Trustee.

 

  38  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

Any resignation or removal of the Owner Trustee and appointment of a successor
Owner Trustee pursuant to any of the provisions of this Section 10.2 shall not
become effective until acceptance of appointment by the successor Owner Trustee
pursuant to Section 10.3 and payment of all fees, expenses and indemnities
(including any attorneys’ fees and other legal costs and expenses incurred in
connection with any petition for appointment of a successor Owner Trustee) owed
to the outgoing Owner Trustee. The Seller shall provide (or shall cause to be
provided) notice of such resignation or removal of the Owner Trustee to each of
the Rating Agencies.

SECTION 10.3. Successor Owner Trustee. Any successor Owner Trustee appointed
pursuant to Section 10.2 shall execute, acknowledge and deliver to the Seller,
the Administrator and to its predecessor Owner Trustee an instrument accepting
such appointment under this Agreement, and thereupon the resignation or removal
of the predecessor Owner Trustee shall become effective and such successor Owner
Trustee, without any further act, deed or conveyance, shall become fully vested
with all the rights, powers, duties and obligations of its predecessor under
this Agreement, with like effect as if originally named as the Owner Trustee.
The predecessor Owner Trustee shall upon payment of its fees and expenses
deliver to the successor Owner Trustee all documents and statements and monies
held by it under this Agreement; and the Seller and the predecessor Owner
Trustee shall execute and deliver such instruments and do such other things as
may reasonably be required for fully and certainly vesting and confirming in the
successor Owner Trustee all such rights, powers, duties and obligations.

No successor Owner Trustee shall accept appointment as provided in this
Section 10.3 unless at the time of such acceptance such successor Owner Trustee
shall be eligible pursuant to Section 10.1.

Upon acceptance of appointment by a successor Owner Trustee pursuant to this
Section 10.3, the Seller shall mail (or shall cause to be mailed) notice of the
successor of such Owner Trustee to the Certificateholders, Indenture Trustee,
the Noteholders and each of the Rating Agencies. If the Seller shall fail to
mail (or cause to be mailed) such notice within 10 days after acceptance of
appointment by the successor Owner Trustee, the successor Owner Trustee shall
cause such notice to be mailed at the expense of the Seller. Any successor Owner
Trustee appointed pursuant to this Section 10.3 shall promptly file an amendment
to the Certificate of Trust with the Delaware Secretary of State identifying the
name and principal place of business of such successor Owner Trustee in the
State of Delaware.

SECTION 10.4. Merger or Consolidation of the Owner Trustee. Any Person into
which the Owner Trustee may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Owner Trustee shall be a party, or any Person
succeeding to all or substantially all of the corporate trust business of the
Owner Trustee, shall, without the execution or filing of any instrument or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding, be the successor of the Owner Trustee hereunder;
provided that such Person shall be eligible pursuant to Section 10.1; and
provided further that the Owner Trustee shall file an amendment to the
Certificate of Trust of the Issuer, if required by applicable law, and mail
notice of such merger or consolidation to the Seller and the Administrator.

 

  39  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

SECTION 10.5. Appointment of Co-Trustee or Separate Trustee. Notwithstanding any
other provisions of this Agreement, at any time, for the purpose of avoidance of
conflicts of interests, enforcement actions, meeting any legal requirements of
any jurisdiction in which any part of the Trust Estate may at the time be
located or other jurisdictional issues, or for such other purposes as may arise,
the Seller and the Owner Trustee acting jointly shall have the power and shall
execute and deliver all instruments to appoint one or more Persons approved by
the Owner Trustee to act as co-trustee, jointly with the Owner Trustee, or
separate trustee or separate trustees, of all or any part of the Trust Estate,
and to vest in such Person, in such capacity, such title to the Trust Estate, or
any part thereof, and, subject to the other provisions of this Section 10.5,
such powers, duties, obligations, rights and trusts as the Seller and the Owner
Trustee may consider necessary or desirable. If the Seller shall not have joined
in such appointment within 15 days after the receipt by it of a request to do
so, the Owner Trustee alone shall have the power to make such appointment. No
co-trustee or separate trustee under this Agreement shall be required to meet
the terms of eligibility as a successor trustee pursuant to Section 10.1 and no
notice of the appointment of any co-trustee or separate trustee shall be
required pursuant to Section 10.3.

Each separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:

(i) all rights, powers, duties and obligations conferred or imposed upon the
Owner Trustee may be conferred upon and exercised or performed by such separate
trustee singly or by the Owner Trustee and such co-trustee jointly (it being
understood that such co-trustee is not authorized to act separately without the
Owner Trustee joining in such act, except to the extent that under any law of
any jurisdiction in which any particular act or acts are to be performed, the
Owner Trustee shall be incompetent or unqualified to perform such act or acts,
in which event such rights, powers, duties and obligations (including the
holding of title to the Trust Estate or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such co-trustee, but
solely at the direction of the Administrator);

(ii) no trustee under this Agreement shall be personally liable by reason of any
act or omission of any other trustee under this Agreement; and

(iii) the Seller and the Owner Trustee acting jointly may at any time accept the
resignation of or remove any separate trustee or co-trustee.

Any notice, request or other writing given to the Owner Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Owner Trustee or
separately, as may be

 

  40  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

provided therein, subject to all the provisions of this Agreement, specifically
including every provision of this Agreement relating to the conduct of,
affecting the liability of, or affording protection to, the Owner Trustee. Each
such instrument shall be filed with the Owner Trustee and copies thereof given
to the Seller and the Administrator.

If any separate trustee or co-trustee shall become incapable of acting, resign
or be removed, all of its estates, properties, rights, remedies and trusts shall
vest in the Owner Trustee, to the extent permitted by law, without the
appointment of a new or successor trustee. The Owner Trustee shall have no
obligation to determine whether a co-trustee or separate trustee is legally
required in any jurisdiction in which any part of the Trust Estate may be
located. The Owner Trustee shall not have any responsibility or liability for or
with respect to, and shall not be required to supervise or monitor, any separate
trustee or co-trustee duly appointed hereunder unless otherwise expressly
required by the instrument of appointment.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1. Amendments.

(a)    Any term or provision of this Agreement may be amended by the Seller and
the Owner Trustee, at the direction of the Administrator, without the consent of
the Indenture Trustee, any Noteholder, any Certificateholder the Issuer or any
other Person subject to the satisfaction of one of the following conditions:

(i) the Seller delivers an Opinion of Counsel to the Indenture Trustee to the
effect that such amendment will not materially and adversely affect the
interests of the Noteholders; or

(ii) the Rating Agency Condition is satisfied with respect to such amendment and
the Seller notifies the Indenture Trustee in writing that the Rating Agency
Condition is satisfied with respect to such amendment.

(b)    This Agreement may also be amended from time to time by the Seller and
the Owner Trustee, at the direction of the Administrator, with the consent of
the Holders of Notes evidencing not less than a majority of the aggregate
principal amount of the Controlling Class, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of the Noteholders. It
will not be necessary to obtain the consent of the Noteholders to approve the
particular form of any proposed amendment or consent, but it will be sufficient
if such consent approves the substance thereof. The manner of obtaining such
consents (and any other consents of Noteholders provided for in this Agreement)
and of evidencing the authorization of the execution thereof by Noteholders will
be subject to such reasonable requirements as the Indenture Trustee may
prescribe, including the establishment of record dates pursuant to the
Depository Agreement.

(c)    Any term or provision of this Agreement may also be amended from time to
time by the Seller and the Owner Trustee, which may be at the direction of the

 

  41  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

Administrator for the purpose of conforming the terms of this Agreement to the
description thereof in the Prospectus or, to the extent not contrary to the
Prospectus, to the description thereof in an offering memorandum with respect to
the 144A Notes or the Certificates without the consent of the Indenture Trustee,
any Noteholder, the Issuer or any other Person, provided, however, that the
Seller shall provide written notification of such amendment to the Indenture
Trustee and promptly after execution of any such amendment, the Seller shall
furnish a copy of such amendment to the Indenture Trustee.

(d)    Prior to the execution of any amendment pursuant to this Section 11.1,
the Seller shall provide written notification of the substance of such amendment
to each Rating Agency and the Owner Trustee; and promptly after the execution of
any such amendment, the Seller shall furnish a copy of such amendment to each
Rating Agency and the Indenture Trustee; provided, that no amendment pursuant to
this Section 11.1 shall be effective which affects the rights, protections or
duties of the Indenture Trustee, the Certificate Paying Agent or the Certificate
Registrar without the prior written consent of such Person (which consent shall
not be unreasonably withheld or delayed).

(e)    Prior to the execution of any amendment to this Agreement or any other
Transaction Document, the Owner Trustee shall be entitled to receive and
conclusively rely upon an Opinion of Counsel stating that the execution of such
amendment is authorized or permitted by this Agreement and the other Transaction
Documents and that all conditions precedent to the execution and delivery of
such amendment have been satisfied. The Owner Trustee may, but shall not be
obligated to, enter into any such amendment which affects the Owner Trustee’s
own rights, duties or immunities under this Agreement.

(f)    Notwithstanding subsections (a) and (b) of this Section 11.1, this
Agreement may only be amended by the Seller and the Owner Trustee at the
direction of the Administrator if (i) the Majority Certificateholders, or, if
100% of the aggregate Percentage Interests is then beneficially owned by
Santander Consumer and/or its Affiliates, such Person (or Persons) consent to
such amendment or (ii) such amendment shall not, as evidenced by an Officer’s
Certificate of the Seller or an Opinion of Counsel delivered to the Indenture
Trustee and the Owner Trustee, materially and adversely affect the interests of
the Certificateholders. In determining whether 100% of the aggregate Percentage
Interests is then beneficially owned by Santander Consumer and/or its Affiliates
for purposes of clause (i), any party shall be entitled to rely on an Officer’s
Certificate or similar certification of Santander Consumer or any Affiliate
thereof to such effect.

SECTION 11.2. No Legal Title to Trust Estate in Certificateholders. The
Certificateholders shall not have legal title to any part of the Trust Estate. A
Certificateholder shall be entitled to receive distributions with respect to its
undivided Percentage Interest therein only in accordance with Articles V and IX.
No transfer, by operation of law or otherwise, of any right, title or interest
of a Certificateholder to and in its ownership interest in the Trust Estate
shall operate to terminate this Agreement or the trusts hereunder or entitle any
transferee to an accounting or to the transfer to it of legal title to any part
of the Trust Estate.

 

  42  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

SECTION 11.3. Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Owner Trustee, the Seller, the Administrator,
the Certificateholders and, to the extent expressly provided herein, the
Indenture Trustee and the Noteholders, and nothing in this Agreement, whether
express or implied, shall be construed to give to any other Person any legal or
equitable right, remedy or claim in the Trust Estate or under or in respect of
this Agreement or any covenants, conditions or provisions contained herein.

SECTION 11.4. Notices.

(a)    Unless otherwise expressly specified or permitted by the terms hereof,
all notices shall be in writing and shall be deemed given by telecopy with
receipt acknowledged by the recipient thereof or upon receipt personally
delivered, delivered by overnight courier or mailed certified mail, return
receipt requested or via electronic transmission, if to the Owner Trustee or to
the Certificate Registrar or Certificate Paying Agent, addressed as specified on
Schedule I to the Sale and Servicing Agreement; or, as to each party, at such
other address as shall be designated by such party in a written notice to each
other party.

(b)    Any notice required or permitted to be given to a Certificateholder shall
be given by first-class mail, postage prepaid, at the address of such
Certificateholder as shall be designated by such party in a written notice to
each other party. Any notice so mailed within the time prescribed in this
Agreement shall be conclusively presumed to have been duly given, whether or not
such Certificateholder receives such notice.

SECTION 11.5. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 11.6. Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

SECTION 11.7. Successors and Assigns. All covenants and agreements contained
herein shall be binding upon, and inure to the benefit of, the Seller, the Owner
Trustee and its successors and each Certificateholder and its successors and
permitted assigns, all as herein provided. Any request, notice, direction,
consent, waiver or other instrument or action by the Certificateholders shall
bind the successors and assigns of the Certificateholders.

SECTION 11.8. No Petition.

(a)    To the fullest extent permitted by law each of the Owner Trustee (in its
individual capacity), the Seller, each Certificateholder, by accepting the
Certificate, and the Indenture Trustee and each Noteholder or Note Owner by
accepting the benefits of this Agreement, hereby covenants and agrees that prior
to the date which is one year and one day after payment in full of all
obligations of each Bankruptcy Remote Party in

 

  43  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

respect of all securities issued by the Bankruptcy Remote Parties (i) such party
shall not authorize any Bankruptcy Remote Party to commence a voluntary
winding-up or other voluntary case or other Proceeding seeking liquidation,
reorganization or other relief with respect to such Bankruptcy Remote Party or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect in any jurisdiction or seeking the appointment of an administrator, a
trustee, receiver, liquidator, custodian or other similar official with respect
to such Bankruptcy Remote Party or any substantial part of its property or to
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case of other Proceeding commenced against such
Bankruptcy Remote Party, or to make a general assignment for the benefit of, its
creditors generally, any party hereto or any other creditor of such Bankruptcy
Remote Party, and (ii) such party shall not commence, join or institute against,
with any other Person, any Proceeding against such Bankruptcy Remote Party under
any bankruptcy, reorganization, arrangement, liquidation or insolvency law or
statute now or hereafter in effect in any jurisdiction. Without limiting the
foregoing, in no event shall the Owner Trustee authorize, institute or join in
any bankruptcy or similar Proceeding described in the preceding sentence other
than in accordance with Section 4.3.

(b)    The Seller’s obligations under this Agreement are obligations solely of
the Seller and will not constitute a claim against the Seller to the extent that
the Seller does not have funds sufficient to make payment of such obligations.
In furtherance of and not in derogation of the foregoing, the Owner Trustee (in
its individual capacity and as the Owner Trustee), each Certificateholder, by
accepting a Certificate, and the Indenture Trustee and each Noteholder or Note
Owner, by accepting the benefits of this Agreement, hereby acknowledges and
agrees that such Person has no right, title or interest in or to the Other
Assets of the Seller. To the extent that, notwithstanding the agreements and
provisions contained in the preceding sentence, each of the Owner Trustee, the
Indenture Trustee, each Noteholder or Note Owner and each Certificateholder
either (i) asserts an interest or claim to, or benefit from, Other Assets, or
(ii) is deemed to have any such interest, claim to, or benefit in or from Other
Assets, whether by operation of law, legal process, pursuant to applicable
provisions of insolvency laws or otherwise (including by virtue of
Section 1111(b) of the Bankruptcy Code or any successor provision having similar
effect under the Bankruptcy Code), then such Person further acknowledges and
agrees that any such interest, claim or benefit in or from Other Assets is and
will be expressly subordinated to the indefeasible payment in full of all other
obligations and liabilities, which, under the terms of the relevant documents
relating to the securitization or conveyance of such Other Assets, are entitled
to be paid from, entitled to the benefits of, or otherwise secured by such Other
Assets (whether or not any such entitlement or security interest is legally
perfected or otherwise entitled to a priority of distributions or application
under applicable law, including insolvency laws, and whether or not asserted
against the Seller), including the payment of post-petition interest on such
other obligations and liabilities. This subordination agreement will be deemed a
subordination agreement within the meaning of Section 510(a) of the Bankruptcy
Code. Each of the Owner Trustee (in its individual capacity and as the Owner
Trustee), by entering into or accepting this Agreement, each Certificateholder,
by accepting a Certificate, and the Indenture Trustee and each Noteholder or
Note Owner, by accepting the benefits of this

 

  44  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

Agreement, hereby further acknowledges and agrees that no adequate remedy at law
exists for a breach of this Section 11.8 and the terms of this Section 11.8 may
be enforced by an action for specific performance. The provisions of this
Section 11.8 will be for the third party benefit of those entitled to rely
thereon and will survive the termination of this Agreement.

SECTION 11.9. Information Request.

(a)    The Owner Trustee shall provide any information regarding the Issuer in
its possession reasonably requested in writing by the Servicer, the
Administrator, the Seller or any of their Affiliates, in order to comply with or
obtain more favorable treatment under any current or future law, rule,
regulation, accounting rule or principle.

(b)    It shall be the Administrator’s duty and responsibility, and not the
Owner Trustee’s duty or responsibility, to cause the Issuer to respond to,
defend, participate in or otherwise act in connection with any regulatory,
administrative, governmental, investigative or other proceeding or inquiry
relating in any way to the trust, its assets or the conduct of its business;
provided, that, the Owner Trustee hereby agrees to cooperate with the
Administrator and to comply with any reasonable request made by the
Administrator for the delivery of information or documents to the Administrator
in the Owner Trustee’s actual possession relating to any such regulatory,
administrative, governmental, investigative or other proceeding or inquiry.

SECTION 11.10. Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.

SECTION 11.11. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 11.12. Waiver of Jury Trial; Submission to Jurisdiction.

(a)    Each of the parties hereto herby irrevocably and unconditionally:

(1)    submits for itself and its property in any Proceeding relating to this
Agreement or any documents executed and delivered in connection herewith, or for
recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of Delaware, the
courts of the United States of America for the District of Delaware and
appellate courts from any thereof;

(2)    consents that any such Proceeding may be brought and maintained in such
courts and waives any objection that it may now or hereafter have to the venue
of such Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

(3)    agrees that service of process in any such Proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person at its address determined
in accordance with Section 11.4 of this Agreement;

(4)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(5)    To the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any Proceeding or counterclaim based on, or
arising out of, under or in connection with this Agreement, any other
Transaction Document, or any matter arising hereunder or thereunder.

 

  45  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

SECTION 11.13. Form 10-D and Form 10-K Filings. So long as the Seller is filing
Exchange Act Reports with respect to the Issuer (i) no later than each Payment
Date, the Owner Trustee shall notify the Seller of any Form 10-D Disclosure Item
with respect to the Owner Trustee, together with a description of any such Form
10-D Disclosure Item in form and substance reasonably acceptable to the Seller
and (ii) no later than March 15 of each calendar year, commencing March 15,
2018, the Owner Trustee shall notify the Seller in writing of any affiliations
or relationships between the Owner Trustee and any Item 1119 Party; provided,
that no such notification need be made if the affiliations or relationships are
unchanged from those provided in the notification in the prior calendar year.

SECTION 11.14. Form 8-K Filings. So long as the Seller is filing Exchange Act
Reports with respect to the Issuer, the Owner Trustee shall promptly notify the
Seller, but in no event later than four (4) Business Days after its occurrence,
of any Reportable Event described in clause (e) of the definition thereof with
respect to the Owner Trustee of which a Responsible Officer of the Owner Trustee
has actual knowledge (other than a Reportable Event described in clause (e) of
the definition thereof as to which the Seller or the Servicer has actual
knowledge). The Owner Trustee shall be deemed to have actual knowledge of any
such event solely to the extent that it relates to the Owner Trustee in its
individual capacity or any action taken by the Owner Trustee (and not by someone
else on its behalf) under this Agreement.

SECTION 11.15. Information to Be Provided by the Owner Trustee. The Owner
Trustee shall provide the Seller and Santander Consumer with (i) notification,
as soon as practicable and in any event within five Business Days, of all
demands communicated to a Responsible Officer of the Owner Trustee for the
repurchase or replacement of any Receivable pursuant to Section 3.4 of the
Purchase Agreement and (ii) promptly upon reasonable request by the Seller or
Santander Consumer, any other information reasonably requested by such Person to
facilitate compliance by such Persons with Rule 15Ga-1 under the Exchange Act,
and Items 1104(e) and 1121(c) of Regulation AB. In no event shall the Owner
Trustee be deemed to be a “securitizer” as defined in Section 15G(a) of the
Exchange Act with respect to the transactions contemplated by the Transaction
Documents, nor shall it have any responsibility for making any filing to be made
by a securitizer under the Exchange Act or Regulation AB with respect to the
transactions contemplated by the Transaction Documents.

SECTION 11.16. Wells Fargo Roles. Wells Fargo will perform its duties as Owner
Trustee hereunder through its Corporate Trust Services division.

SECTION 11.17. Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns and Wilmington Trust, National Association, in
its capacity as Certificate Paying Agent, Indenture Trustee and Certificate
Registrar shall be an express third-party beneficiary hereof and may enforce the
provisions hereof as if it were a party hereto. Except as otherwise provided in
this Section, no other Person will have any right hereunder.

[Remainder of Page Intentionally Left Blank]

 

  46  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
duly executed by their respective officers hereunto duly authorized as of the
day and year first above written.

 

WELLS FARGO DELAWARE TRUST COMPANY, N.A., as Owner Trustee By:  

/s/ Rosemary Kennard

Name:   Rosemary Kennard Title:   Vice President

 

  S-1  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

SANTANDER DRIVE AUTO RECEIVABLES LLC By:  

/s/ Mark McCastlain

Name:   Mark McCastlain Title:   Vice President

 

  S-2  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Indenture Trustee, Certificate
Registrar and Certificate Paying Agent By:  

/s/ Adam B. Scozzafava

Name:   Adam B. Scozzafava Title:   Vice President

 

  S-3  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CERTIFICATE

NUMBER

R-                    

Principal Amount of this Certificate: $[        ]

Aggregate Amount of all Certificates: $100,000 (which shall be

deemed to be the equivalent of 100,000 units)

Percentage Interest of this Certificate: [    ]%

[CUSIP NO.                    ]

[ISIN                    ]

DRIVE AUTO RECEIVABLES TRUST 2017-1

CERTIFICATE

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

(This Certificate does not represent an interest in or obligation of Santander
Drive Auto Receivables LLC, Santander Consumer USA Inc. or any of their
respective Affiliates, except to the extent described below.)

THIS CERTIFICATE IS NOT NEGOTIABLE.

THIS CERTIFICATE OR ANY INTEREST HEREIN HAS NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND THE ISSUER
HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940,
AS AMENDED (THE “INVESTMENT COMPANY ACT”). THIS CERTIFICATE OR ANY INTEREST
HEREIN MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT
(A) (1) TO A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER
THE SECURITIES ACT (A “QUALIFIED INSTITUTIONAL BUYER”) WHO IS EITHER PURCHASING
FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A OR (2) TO THE SELLER OR ANY OF
ITS AFFILIATES AND BY THE SELLER OR ANY OF ITS AFFILIATES AS PART OF THE INITIAL

 

  A-1  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

DISTRIBUTION OR ANY REDISTRIBUTION OF THE CERTIFICATES BY THE SELLER OR ANY OF
ITS AFFILIATES AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
WILL BE DEEMED TO HAVE MADE CERTAIN REPRESENTATIONS AND AGREEMENTS SET FORTH IN
THE TRUST AGREEMENT. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY
RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO
THE ISSUER, THE OWNER TRUSTEE, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
DETERMINES OR IS NOTIFIED THAT THE HOLDER OF SUCH CERTIFICATE OR PERCENTAGE
INTEREST IN SUCH CERTIFICATE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE
REPRESENTATIONS SET FORTH IN THE TRUST AGREEMENT, THE ISSUER AND THE OWNER
TRUSTEE MAY CONSIDER THE ACQUISITION OF THIS CERTIFICATE OR SUCH INTEREST IN
SUCH CERTIFICATE VOID AND REQUIRE THAT THIS CERTIFICATE OR SUCH INTEREST HEREIN
BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER.

BY ACQUIRING THIS CERTIFICATE (OR INTEREST HEREIN), EACH PURCHASER AND
TRANSFEREE (AND IF THE PURCHASER OR TRANSFEREE IS A PLAN (AS DEFINED BELOW), ITS
FIDUCIARY) IS DEEMED TO REPRESENT AND WARRANT THAT SUCH PURCHASER OR TRANSFEREE
IS NOT ACQUIRING THIS CERTIFICATE (OR INTEREST HEREIN) WITH THE ASSETS OF A PLAN
THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”) (EACH OF THE FOREGOING, A “BENEFIT PLAN
INVESTOR”), OR A PLAN THAT IS SUBJECT TO A LAW THAT IS SUBSTANTIALLY SIMILAR TO
TITLE I OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”). FOR PURPOSES OF
THE FOREGOING, “PLAN” MEANS AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION
3(3) OF ERISA WHETHER OR NOT SUBJECT TO TITLE I OF ERISA, A “PLAN” AS DEFINED IN
SECTION 4975 OF THE CODE, OR AN ENTITY OR ACCOUNT DEEMED TO HOLD THE PLAN ASSETS
OF ANY OF THE FOREGOING.

EACH PURCHASER OR TRANSFEREE SHALL REPRESENT AND WARRANT THAT IT IS A U.S.
PERSON. EACH PURCHASER OR TRANSFEREE WILL BE DEEMED TO HAVE MADE CERTAIN
REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE TRUST AGREEMENT. ANY TRANSFER IN
VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB
INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE PURCHASER OR
TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE
OWNER TRUSTEE, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER DETERMINES OR IS
NOTIFIED THAT THE PURCHASER OR TRANSFEREE OF SUCH CERTIFICATE OR BENEFICIAL
INTEREST IN SUCH CERTIFICATE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE
REPRESENTATIONS SET FORTH IN THE TRUST AGREEMENT, THE ISSUER AND THE OWNER
TRUSTEE MAY CONSIDER THE ACQUISITION OF THIS CERTIFICATE OR SUCH INTEREST IN
SUCH CERTIFICATE VOID AND REQUIRE THAT THIS CERTIFICATE OR SUCH INTEREST HEREIN
BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER.

 

  A-2  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

TRANSFERS OF THIS CERTIFICATE MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE TRUST
AGREEMENT. EACH PURCHASER OR TRANSFEREE OF THIS CERTIFICATE (OR INTEREST HEREIN)
WILL BE REQUIRED TO PROVIDE TO THE OWNER TRUSTEE, THE ADMINISTRATOR, THE
INDENTURE TRUSTEE AND THE CERTIFICATE PAYING AGENT A CERTIFICATION OF
NON-FOREIGN STATUS (E.G., IRS FORM W-9), SIGNED UNDER PENALTIES OF PERJURY, OR
OTHER INFORMATION OR DOCUMENTATION REQUESTED BY THE OWNER TRUSTEE, THE
ADMINISTRATOR, THE INDENTURE TRUSTEE OR THE CERTIFICATE PAYING AGENT TO
DETERMINE THAT PAYMENTS ON THIS CERTIFICATE WILL NOT BE SUBJECT TO WITHHOLDING
UNDER U.S. TAX LAW.

[THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN MINIMUM DENOMINATIONS OF $5,000 AND
INTEGRAL MULTIPLES OF $1 IN EXCESS THEREOF. NO DISTRIBUTIONS OF MONEYS TO THE
CERTIFICATEHOLDERS UNDER THE TRANSACTION DOCUMENTS SHALL BE DEEMED TO REDUCE THE
NOMINAL PRINCIPAL AMOUNT OF ANY CERTIFICATE PRIOR TO PAYMENT IN FULL OF ALL
OUTSTANDING NOTES; PROVIDED, THAT THE FINAL AGGREGATE $100,000 DISTRIBUTED TO
THE CERTIFICATEHOLDERS UNDER THE TRANSACTION DOCUMENTS UPON FINAL DISTRIBUTION
OF THE TRUST ESTATE AND TERMINATION OF THE ISSUER SHALL BE DEEMED TO REPAY THE
AGGREGATE NOMINAL PRINCIPAL AMOUNT OF THE CERTIFICATES IN FULL; PROVIDED,
FURTHER, THAT ANY FAILURE TO PAY IN FULL THE OUTSTANDING PRINCIPAL BALANCE OF A
CERTIFICATE ON SUCH FINAL DISTRIBUTION DATE SHALL NOT RESULT IN A CLAIM AGAINST
OR LIABILITY OF ANY PERSON FOR SUCH SHORTFALL.]

THIS CERTIFIES THAT                                         is the registered
owner of a         % nonassessable, fully-paid, Percentage Interest in the Trust
Estate of DRIVE AUTO RECEIVABLES TRUST 2017-1, a Delaware statutory trust (the
“Issuer”) formed by Santander Drive Auto Receivables LLC, a Delaware limited
liability company, as depositor (the “Seller”).

The Issuer was created pursuant to a Trust Agreement dated as of June 8, 2017
(as amended and restated as of June 28, 2017, the “Trust Agreement”), between
the Seller and Wells Fargo Delaware Trust Company, N.A., as owner trustee (the
“Owner Trustee”), a summary of certain of the pertinent provisions of which is
set forth below. To the extent not otherwise defined herein, the capitalized
terms used herein have the meanings assigned to them in the Sale and Servicing
Agreement, dated as of June 28, 2017, between the Seller, the Issuer, Wilmington
Trust, National Association, as Indenture Trustee, and Santander Consumer USA
Inc., as Servicer, as the same may be amended or supplemented from time to time.

This Certificate is issued under and is subject to the terms, provisions and
conditions of the Trust Agreement, to which Trust Agreement the holder of this
Certificate by virtue of the acceptance hereof assents and by which such holder
is bound. The provisions and conditions of the Trust Agreement are hereby
incorporated by reference as though set forth in their entirety herein.

 

  A-3  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

The holder of this Certificate acknowledges and agrees that its rights to
receive distributions in respect of this Certificate are subordinated to the
rights of the Noteholders as described in the Indenture, the Sale and Servicing
Agreement and the Trust Agreement, as applicable.

THIS CERTIFICATE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS,
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

By accepting this Certificate, the Certificateholder hereby covenants and agrees
that prior to the date which is one year and one day after payment in full of
all obligations of each Bankruptcy Remote Party in respect of all securities
issued by the Bankruptcy Remote Parties such Person shall not commence, join or
institute against, with any other Person, any proceeding against such Bankruptcy
Remote Party under any bankruptcy, reorganization, liquidation or insolvency law
or statute now or hereafter in effect in any jurisdiction.

By acquiring this Certificate (or interest herein), each purchaser and
transferee (and if the purchaser or transferee is a Plan, its fiduciary) is
deemed to represent and warrant that such purchaser or transferee is not a
Benefit Plan Investor or a Plan that is subject to Similar Law.

It is the intention of the parties to the Trust Agreement that, solely for
United States federal income or state and local income, franchise and value
added tax purposes, (i) so long as there is a single Certificateholder for
United States federal income tax purposes, the Issuer will be disregarded as an
entity separate from such Certificateholder, and if there is more than one
Certificateholder for United States federal income tax purposes, the Issuer will
be treated as a partnership that is not treated as a publicly traded
partnership; and (ii) the Notes will be characterized as debt. By accepting this
Certificate, the Certificateholder agrees to take no action inconsistent with
the foregoing intended tax treatment.

By accepting this Certificate, the Certificateholder acknowledges that this
Certificate represents a Percentage Interest in the Issuer only and does not
represent interests in or obligations of the Seller, the Servicer, the
Administrator, the Owner Trustee, the Indenture Trustee or any of their
respective Affiliates and no recourse may be had against such parties or their
assets, except as expressly set forth or contemplated in this Certificate, the
Trust Agreement or any other Transaction Document.

 

  A-4  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Certificate to be duly executed.

 

DRIVE AUTO RECEIVABLES TRUST 2017-1 By: Wells Fargo Delaware Trust Company,
N.A., not in its individual capacity, but solely as Owner Trustee

By:  

 

Name:   Title:  

 

  A-5  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

CERTIFICATE REGISTRAR’S CERTIFICATE OF AUTHENTICATION

This is the Certificate referred to in the within-mentioned Trust Agreement.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Registrar

By:  

 

Name:   Title:  

 

  A-6  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto

PLEASE INSERT SOCIAL SECURITY

OR OTHER IDENTIFYING NUMBER OF ASSIGNEE

[                                         ]

 

 

(Please print or type name and address, including postal zip code, of assignee)

 

 

the within Certificate, (Asset Backed Certificate No. R-     issued by Drive
Auto Receivables Trust 2017-1), and all rights thereunder, hereby irrevocably
constituting and appointing

                    Attorney to transfer said Certificate on the books of the
Certificate Registrar, with full power of substitution in the premises

Dated:             , 20[    ]

 

[                                         ] By:  
                                                                               
            Name:   Title:  

Guaranteed:

 

 

[* NOTICE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Certificate in every
particular, without alteration, enlargement or any change whatever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Certificate Registrar, which requirements include membership
or participation in STAMP or such other “signature guarantee program” as may be
determined by the Certificate Registrar in addition to, or in substitution for,
STAMP, all in accordance with the Securities Exchange Act of 1934, as amended.]

 

  A-7  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REGISTRATION OF CERTIFICATE TRANSFER DIRECTION LETTER

PURSUANT TO THE TRUST AGREEMENT

[            ], 2017

Drive Auto Receivables Trust 2017-1

c/o Wells Fargo Delaware Trust Company, N.A.

919 North Market Street, Suite 1600

Wilmington, Delaware 19801

Facsimile: (302) 636-4140

Attention: Corporate Trust Services

Wilmington Trust, National Association,

as Certificate Registrar

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

Facsimile: 302-636-4140

Attention: Corporate Trust Administration, Drive Auto Receivables Trust 2017-1

Reference is hereby made to the Amended and Restated Trust Agreement, dated as
of June 28, 2017 (the “Trust Agreement”), between Santander Drive Auto
Receivables LLC, as Seller (the “Seller”), and Wells Fargo Delaware Trust
Company, N.A., as Owner Trustee (the “Owner Trustee”), governing Drive Auto
Receivables Trust 2017-1 (the “Issuer”). Capitalized terms not defined herein
shall have the meanings assigned to such terms in the Trust Agreement.

You are hereby notified that [name of Transferor] (the “Transferor”) has
transferred its [    ]% beneficial interest in the Issuer evidenced by
Certificate No.     . Enclosed, please find the following documentation as
required by the Trust Agreement:

 

  1. Original Certificate No. R-[    ] for cancellation;

 

  2. Written instrument of transfer executed by Transferor with signature
medallion guaranteed;1

 

  3. Incumbency certificate of Transferor certified by an officer of the
Transferor;

 

  4. [Form W-9] [applicable successor form] of Transferee.

 

 

1  [Please use form of Assignment attached to the back of the Form of
Certificate on Exhibit A of the Trust Agreement.]

 

  B-1  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

You are hereby directed, as Owner Trustee and Certificate Registrar, as
applicable, to take the following actions to register the certificate transfer
in the order enumerated below:

 

  (a) cancel and dispose of, in accordance with the customary practices of the
Certificate Registrar, the Certificate representing [    ] Percentage Interest
in the Issuer, bearing certificate number R-    , registered in the name of the
Transferor;

 

  (b) execute and authenticate one or more Certificates, as specified in
Schedule A hereto, representing the relevant Percentage Interest in the Issuer
specified in Schedule A hereto, bearing such appropriate certificate number as
determined by the Certificate Registrar and to register said Certificate in the
name of the Transferee specified in the corresponding column on Schedule A
hereto; and

 

  (c) to deliver said authenticated Certificates to the addresses specified in
the corresponding column on Schedule A hereto.

The wire instructions of each Certificateholder are set forth on Schedule A
hereto.

The undersigned Transferee hereby certifies to the Owner Trustee, the
Certificate Registrar and the Indenture Trustee that the transfer requested
hereby does not violate any of the transfer restrictions stated in the Trust
Agreement.

[Signature Page Follows]

 

  B-2  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

[TRANSFEROR] By:                                        
                                                     Name:   Title:  
[TRANSFEREE] By:                                        
                                                     Name:   Title:  

 

  B-3  

Amended and Restated

Trust Agreement (DRIVE 2017-1)



--------------------------------------------------------------------------------

SCHEDULE A

[To be updated]

 

Name of

Transferee

 

Tax ID

Number of

Transferee

 

Notional

Principal

Amount2

 

Percentage

Interest3

 

Delivery

Address

 

Wire

Instructions

                                       

 

2  Aggregate Percentage Interest and Notional Principal Amount of new
Certificates must match the Percentage Interest and Principal Amount of the
transferred Certificate being cancelled pursuant to (a) above.

 

  Sch. A-1  

Amended and Restated

Trust Agreement (DRIVE 2017-1)